Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 1 of 145 PageID #: 494




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


 In re: Seroquel XR (Extended Release Quetiapine
 Fumarate) Antitrust Litigation                  Master Dkt. No. 20-1076-CFC


 This Document Relates To:                       JURY TRIAL DEMANDED
 All End-Payor Class Actions


                 END-PAYOR PLAINTIFFS’
  SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 2 of 145 PageID #: 495




                                             TABLE OF CONTENTS

I.     INTRODUCTION ........................................................................................... 1

II.    JURISDICTION AND VENUE .................................................................... 15

III.   THE PARTIES .............................................................................................. 16
IV.    ECONOMIC BACKGROUND ..................................................................... 21

V.     REGULATORY BACKGROUND ............................................................... 25

       A.       The Hatch-Waxman Amendments. ..................................................... 25

       B.       Regulatory Exclusivities for New Drugs. ........................................... 27

       C.       ANDA Paragraph IV Certifications. ................................................... 28

       D.       The First Filer’s 180-day Exclusivity Period. ..................................... 30
       E.       Patents Are Not Bulletproof. ............................................................... 31
       F.       The Competitive Effects of AB-Rated Generic Competition. ............ 33

                1.        The first AB-rated generic is priced below the brand............... 35

                2.        Later generics drive prices down further. ................................. 36
                3.        Authorized generics, like other generics, compete on
                          price. .......................................................................................... 37

       G.       Pharmaceutical Manufacturers Can Game the Regulatory
                Structure in Order to Impair Competition. .......................................... 39
                1.        No-AG clauses provide a means for manufacturers to
                          share the gains from conspiring. ............................................... 44

       H.       Regulatory Impact of Pay-for-Delay Agreements on Final
                Approval. ............................................................................................. 49

       I.       Pay-for-Delay Agreements with First-Filers Can Create
                Bottlenecks for Later-Filing Generics. ................................................ 52
VI.    FACTS ........................................................................................................... 53
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 3 of 145 PageID #: 496




        A.      AstraZeneca’s Seroquel XR Patents. .................................................. 53

        B.      Handa and Accord file ANDAs for Generic Versions of
                Seroquel XR. ....................................................................................... 55

        C.      AstraZeneca Commences Patent Litigation - Seroquel XR
                Patent Litigation. ................................................................................ 58
        D.      Handa’s Unadjudicated Defenses Were Meritorious. ......................... 61

        E.      AstraZeneca Enters Into Pay For Delay Settlements. ......................... 66

VII. MARKET POWER AND DEFINITION ...................................................... 84

VIII. MARKET EFFECTS ..................................................................................... 88

IX.     ANTITRUST IMPACT AND IMPACT ON INTERSTATE
        COMMERCE ................................................................................................ 90
X.      EFFECT ON INTRASTATE COMMERCE ................................................ 93
XI.     CONTINUING VIOLATION ....................................................................... 94

XII. CLASS ACTION ALLEGATIONS .............................................................. 94

XIII. CLAIMS FOR RELIEF ................................................................................. 99
XIV. PRAYER FOR RELIEF .............................................................................. 138
XV. JURY DEMAND ......................................................................................... 139
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 4 of 145 PageID #: 497




      Plaintiffs Fraternal Order of Police, Miami Lodge 20, Insurance Trust Fund;

Law Enforcement Health Benefits, Inc.; The Mayor and City Council of Baltimore;

Pipe Trades Services MN Welfare Fund; Sergeants Benevolent Association Health

& Welfare Fund; Welfare Plan of the International Union of Operating Engineers

Locals 137, 137A, 137B, 137C, and 137R; and The Uniformed Firefighters’

Association of Greater New York Security Benefit Fund and The Retired

Firefighters’ Security Benefit Fund of the Uniformed Firefighters’ Association

(collectively “Plaintiffs”), bring this action on behalf of themselves, and all others

similarly situated, against AstraZeneca Pharmaceuticals LP, AstraZeneca LP,

AstraZeneca UK Limited (collectively, “AstraZeneca”), Handa Pharmaceuticals,

LLC (“Handa”), and Par Pharmaceutical, Inc. (“Par”)(collectively, “Defendants”).

These allegations are based on investigations of counsel, publicly available materials

and knowledge, information, and belief.

I.    INTRODUCTION
      1.     This case arises from Defendants’ illegal scheme to delay competition

in the United States and its territories for Seroquel XR, a prescription medication

approved by the U.S. Food and Drug Administration (“FDA”) for the treatment of:

(1) schizophrenia; (2) acute depressive episodes of bipolar disorder; (3) acute manic

or mixed episodes of bipolar disorder in conjunction with other medications; (4)

long-term bipolar disorder in conjunction with other medications; and (5) major
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 5 of 145 PageID #: 498




depressive disorder in conjunction with other medications for those patients who

have not had an adequate response to antidepressant medications. Plaintiffs seek

overcharge damages arising from AstraZeneca’s unlawful agreements with Handa

and Accord Healthcare, Inc. (“Accord”) not to compete in the market for Seroquel

XR and corresponding generic versions in the United States and its territories. As

set forth below, Handa subsequently assigned this unlawful agreement to Par, which

performed the agreement, sold generic Seroquel XR at supracompetitive prices, and

shared its illegal gains with Handa.

      2.     Seroquel XR is a dopamine, serotonin, and adrenergic antagonist. As

such, it blocks the effects of these neurotransmitters in the brain, resulting in a

reduction of symptoms. In patients with schizophrenia, antagonism of the 5-HT2A

serotonin receptor in the frontal cortex of the brain relieves the negative symptoms

while antagonism of the D2 dopamine receptor relieves negative symptoms. As of

2016, it was the eighty-sixth most prescribed medication in the United States, with

more than 8 million prescriptions and annual sales exceeding $1 billion.

      3.     Recognizing the huge market for this medication, in 2008, Handa

became the first drug manufacturer to file an Abbreviated New Drug Application

(“ANDA”) (No. 90-482) with the FDA seeking approval to market the 50mg,

150mg, 200mg, and 300mg strengths of generic extended-release quetiapine




                                         2
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 6 of 145 PageID #: 499




fumarate tablets, with Seroquel XR as its Reference Listed Drug.1 Accord became

the first drug manufacturer to file an ANDA (No. 90-681) for the 400mg strength of

extended-release quetiapine fumarate tablets, with Seroquel XR as its Reference

Listed Drug.2 Handa later filed an ANDA for the 400mg strength of extended-

release quetiapine fumarate.3

       4.   Pursuant to 21 U.S.C. § 355(j)(2)(B), Handa sent AstraZeneca four

separate paragraph IV notice letters between July and November 2008.4 Accord sent

AstraZeneca two separate paragraph IV notice letters dated September 5, 2008 and




   1
      See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Meredith Selby, Senior Director, Regulatory
Affairs, at Par Pharmaceutical Inc., at 2 (May 9, 2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/090482Orig1s000l
tr.pdf.
    2
      See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Sabita Nair, Senior Director, Regulatory Affairs,
Accord Healthcare Inc., at 2 (Nov. 1, 2016),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
TAltr.pdf; FDA, Paragraph IV Patent Certifications (Dec. 1, 2020),
https://www.fda.gov/media/133240/download.
   3
     See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Meredith Selby, Senior Director, Regulatory
Affairs, at Par Pharmaceutical Inc., at 2 (May 9, 2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/090482Orig1s000l
tr.pdf.
   4
    Stipulated Facts ¶ 26, ECF No. 156-1, AstraZeneca Pharmaceuticals et al. v.
Handa Pharmaceuticals LLC, 3:10-cv-01835-JAP-TJB (D.N.J.) (“Stipulated
Facts”).


                                        3
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 7 of 145 PageID #: 500




January 23, 2009.5 In these letters, Handa and Accord each certified that they would

seek final FDA approval to launch and market their generic extended-release

quetiapine fumarate products prior to the expiration of U.S. Patent No. 5,948,437

(the “’437 Patent”), a follow-on patent, which supposedly covered Seroquel XR.

Handa and Accord both claimed that the ’437 Patent was invalid and/or would not

be infringed by Handa’s and Accord’s respective proposed generic extended-release

quetiapine fumarate products.

       5.     The ’437 Patent was set to expire on May 28, 2017.

       6.     On July 28, 2008, AstraZeneca filed a complaint against Handa in the

United States District Court for the District of New Jersey, alleging that Handa’s

filing of its ANDA relating to its 200mg, 300mg, and 400mg strengths of generic

quetiapine fumarate infringed the ’437 patent under 35 U.S.C. § 271(e)(2)(A).6

       7.     On October 28, 2008, AstraZeneca again filed a complaint against

Handa in the United States District Court for the District of New Jersey. This time,

AstraZeneca alleged that Handa’s filing of its ANDA relating to its 50mg strength

of generic extended-release quetiapine fumarate infringed the ’437 Patent under 35

U.S.C. § 271(e)(2)(A).7




   5
     Id., ¶ 27.
   6
     Id., ¶ 34.
   7
     Id., ¶ 35.

                                         4
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 8 of 145 PageID #: 501




       8.    On December 8, 2008, AstraZeneca filed a third complaint against

Handa in the United States District Court for the District of New Jersey, alleging

that Handa’s filing of its ANDA relating to its 150mg strength of generic extended-

release quetiapine fumarate infringed the ’437 Patent under 35 U.S.C. §

271(e)(2)(A).8

       9.    The preceding three lawsuits filed by AstraZeneca against Handa were

consolidated and are collectively referred to herein as the “Handa Seroquel XR

Patent Litigation.”

       10.   AstraZeneca filed two patent infringement lawsuits against Accord on

September 26, 2008 and February 10, 2009 in the United States District Court for

the District of New Jersey. The complaints both alleged that Accord’s filing of its

ANDA relating to its 400mg strength of generic extended-release quetiapine

fumarate infringed the ’437 Patent under 35 U.S.C. § 271(e)(2)(A).9 These lawsuits

are collectively referred to as the “Accord Seroquel XR Patent Litigation.”

       11.   During the course of the Handa Seroquel Patent Litigation, it became

apparent that Handa’s proposed generic version of the extended-release quetiapine

fumarate would not infringe the ’437 Patent. The ’437 Patent did not broadly claim

the chemical compound quetiapine or even its salt quetiapine fumarate. Instead, the



   8
     Id., ¶ 36.
   9
     Id., ¶¶ 37-38.

                                         5
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 9 of 145 PageID #: 502




’437 Patent narrowly claimed very specific formulations of quetiapine fumarate,

each of which requires a “gelling agent.” The Honorable Joel A. Pisano, who

presided over the Accord Seroquel XR Patent Litigation and the Handa Seroquel XR

Patent Litigation, construed “gelling agent” to mean “any substance which forms a

gel when in contact with water.” But Handa’s proposed generic version of Seroquel

XR used hydrogenated vegetable oil, which is hydrophobic, not even miscible with

water, i.e., it does not form a homogeneous mixture with water, and not a “gelling

agent” under the district court’s claim construction.

        12.   The district court issued a claim construction opinion on November 30,

2010, applicable in both the Handa Seroquel XR Patent Litigation and the Accord

Seroquel XR Patent Litigation which construed “gelling agent” to mean “any

substance which forms a gel when in contact with water.”10 However, Handa’s

proposed generic version of extended-release quetiapine fumarate used

hydrogenated vegetable oil which is hydrophobic and not even miscible with water.

Because Handa’s proposed generic extended-release quetiapine fumarate does not

form a homogenous mixture with water, it is not a “gelling agent” under the district

court’s claim construction.




   10
     AstraZeneca Pharm., LP, et al vs. Handa Pharm., LLC, et al, Civ. No. 3:10-
cv-01835, Dkt. 69, p.7.

                                          6
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 10 of 145 PageID #: 503




         13.   On December 9, 2010, the FDA granted tentative approval to Handa’s

 ANDA for generic Seroquel XR in all strengths, determining that Handa’s ANDA

 for generic Seroquel XR was approvable and satisfied all bioequivalence; chemistry,

 manufacturing, and controls (“CMC”); and labeling requirements.11 The approval

 was not final because pursuant to the applicable regulatory structure, AstraZeneca’s

 filing of the Handa Seroquel XR Litigation resulted in an automatic 30-month stay

 on the ability of the FDA to grant final approval. The 30-month stay period began

 when AstraZeneca filed its lawsuit in 2008.

         14.   Based on the district court’s claim construction, AstraZeneca was very

 likely to lose the litigation over the ’437 Patent. AstraZeneca faced the distinct

 possibility of an adverse finding that Handa’s proposed generic version of extended-

 release quetiapine fumarate did not infringe on the ’437 Patent. To avoid that

 outcome, and risk that Handa’s proposed generic would not infringe the ’437 Patent,

 AstraZeneca induced Handa to drop its patent challenge and delay launching its

 generic version with a large “reverse payment” to quit the patent fight and not

 compete with AstraZeneca for up to five years. A reverse payment occurs when the

 patent holder—here, AstraZeneca—pays some amount to the alleged patent



    11
       See Tentative Approval Letter from Keith Webber, Deputy Director Office of
 Pharmaceutical Science, FDA, to Maggie Chang, Executive Vice President,
 Quality Affairs, Handa Pharmaceuticals, LLC, at 1 (Dec. 9, 2010),
 https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2010/090482s000ltr.pdf


                                           7
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 11 of 145 PageID #: 504




 infringer—here, Handa. The Supreme Court has determined that resolving patent

 infringement litigation by having the plaintiff in the patent litigation make a large

 and unjustified payment to the allegedly infringing defendant violates federal

 antitrust law (assuming the other elements are satisfied).

         15.   On or about September 29, 2011, and after a period of negotiation,

 AstraZeneca and Handa entered into a settlement agreement concerning Handa’s

 ANDA (the “Handa Non-Compete Agreement”).12 Under the terms of the Handa

 Non-Compete Agreement, Handa agreed to abandon the patent fight and delay its

 launch of generic extended-release quetiapine fumarate in the 50mg, 150mg, 200mg,

 and 300mg strengths until November 1, 2016. Handa also agreed to abandon the

 patent fight with respect to the 400mg strength as well, even though it did not hold

 first filer status for that strength. In exchange for Handa’s delayed generic launch,

 AstraZeneca agreed not to compete with Handa by launching an authorized generic

 Seroquel XR (the brand product packaged and sold as a less-expensive generic,

 sometimes referred to as an “AG”) during Handa’s 180-day exclusivity period.

 Upon information and belief, Handa also acquired the right to obtain generic product



    12
       See US District Court Finds SEROQUEL XR Formulation Patent Valid and
 Infringed (Mar. 29, 2012),
 https://www.businesswire.com/news/home/20120329006628/en/District-Court-
 Finds-SEROQUEL-XR-Formulation-Patent (“On September 29, 2011,
 AstraZeneca granted Handa a license to the 5,948,437 patent effective November
 1, 2016, or earlier under certain circumstances.”).


                                           8
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 12 of 145 PageID #: 505




 from AstraZeneca to sell as its own for at least a 180-day period commencing

 November 1, 2016.

       16.   But for the Handa Non-Compete Agreement and AstraZeneca’s large

 and unjustified payment, Handa would not have agreed to delay launching generic

 versions of 50mg, 150mg, 200mg, and 300mg strengths of Seroquel XR until

 November 1, 2016 (which included delaying its pursuit of final approval for its

 ANDA regarding these strengths and commercial manufacturing thereof) and

 AstraZeneca would not have agreed to delay launching an authorized generic in

 these strengths to compete with Handa’s generic product until May 1, 2017.

 Additional generics would have launched six months after Handa’s generic

 extended-release quetiapine fumarate launch. The presence of additional generics

 would have resulted in lower prices for extended-release quetiapine fumarate. The

 purpose and effect of the Handa Non-Compete Agreement was to delay lower-priced

 generic competition for generic extended-release quetiapine fumarate from an AG

 in the 50mg, 150mg, 200mg strengths during Handa/Par’s 180-day period of generic

 exclusivity (as described below), thereby generating enormous windfalls for

 AstraZeneca and Handa (and eventually Par).

       17.   Handa subsequently assigned this unlawful agreement to Par. Par

 performed the agreement, sold generic extended-release quetiapine fumarate at

 supracompetitive prices, and shared the illicit profits with Handa. On October 29,



                                         9
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 13 of 145 PageID #: 506




 2012, Par announced that it had acquired Handa’s ANDA No. 90-482.13 A press

 release issued by Handa on May 10, 2017 states, “Par’s Quetiapine XR ANDA was

 developed by Handa and acquired by Par on August 3, 2012. Handa retains the right

 to a portion of profits from the sale of the product, pursuant to its agreement with

 Par.”14 By acquiring Handa’s ANDA, acquiring an assignment of the Handa Non-

 Compete Agreement, agreeing to divide the illicit gains therefrom, performing the

 delay provisions thereof, and selling generic extended-release quetiapine fumarate

 at supracompetitive prices, Par became an active participant and co-conspirator in

 the pre-existing conspiracy between Handa and AstraZeneca and Par is, like Handa

 and AstraZeneca, jointly and severally liable for all harm flowing from it.

         18.   On November 1, 2016, Par began selling generic extended-release

 quetiapine fumarate in the 50mg, 150mg, 200mg, and 300mg strengths and Accord

 began selling 400mg extended-release quetiapine fumarate.15


    13
       See Par Pharmaceutical Acquires Rights to Market and Distribute Generic
 Seroquel XR® in the U.S. (Oct. 29, 2012), https://www.prnewswire.com/news-
 releases/par-pharmaceutical-acquires-rights-to-market-and-distribute-generic-
 seroquel-xr-in-the-us-176239031.html.
    14
       Handa Pharmaceuticals, Inc. Announces FDA Approval for Generic Version
 of AstraZeneca’s SEROQUEL XR® Extended Release Tablets (May 10, 2017).
 https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-approval-for-
 generic-version-of-astrazenecas-seroquel-xr-extended-release-tablets/.
    15
        See e.g., OptumRx, Seroquel XR (quetiapine) – First Time Generic,
 https://professionals.optumrx.com/content/dam/optum3/professional-
 optumrx/news/rxnews/new-generics/newgenerics_seroquelxr_2016-1102.pdf.



                                          10
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 14 of 145 PageID #: 507




         19.    On May 1, 2017 (180 days thereafter) AstraZeneca launched authorized

 generic versions of Seroquel XR in the 50mg, 150mg, 200mg, 300mg and 400mg

 strengths.16

         20.    Several other generic competitors launched their own versions of

 generic extended-release quetiapine fumarate in all strengths in or around May 2017.

         21.    On information and belief, Accord and AstraZeneca entered into a

 similar agreement to the Handa Non-Compete Agreement, which contained a similar

 reverse payment from the patent holder, AstraZeneca, to the alleged infringer,

 Accord, to abandon its patent fight and not compete with AstraZeneca for up to five

 years. On or about October 5, 2011,17 prior to the end of any trial, Accord and

 AstraZeneca entered into an agreement (the “Accord Non-Compete Agreement”)

 pursuant to which Accord agreed to delay its launch of the 400mg strength generic

 extended-release quetiapine fumarate, for which Accord was the first ANDA filer,

 until November 1, 2016 and AstraZeneca agreed to not launch an authorized generic


    16
       See DailyMed, LABEL: QUETIAPINE FUMARATE EXTENDED
 RELEASE, https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=7283b14f-
 023d-466f-a7eb-4356803d7c65&audience=consumer (showing AstraZeneca with a
 May 1, 2017 launch date as an “NDA Authorized Generic”).
    17
       AstraZeneca enters into a settlement agreement with Accord Healthcare, Inc.
 and Intas Pharmaceuticals Ltd regarding US SEROQUEL XR® patent litigation
 (Oct. 5, 2011), https://www.astrazeneca.com/media-centre/press-
 releases/2011/AstraZeneca-enters-into-a-settlement-agreement-with-Accord-
 Healthcare-Inc-and-Intas-Pharmaceuticals-Ltd-regarding-US-SEROQUEL-XR-
 patent-litigation-05102011.html#modal-historic-confirmation.


                                          11
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 15 of 145 PageID #: 508




 version of the 400mg strength for 180 days thereafter. In accordance with this

 agreement, Accord in fact did not launch its generic 400mg extended-release

 quetiapine fumarate product until November 1, 2016 and AstraZeneca did not launch

 an authorized generic version of Seroquel XR 400mg until May 1, 2017.

       22.   But for the Accord Non-Compete Agreement and AstraZeneca’s large

 and unjustified payment, Accord would not have delayed launching a generic

 version of 400mg strength Seroquel XR until November 1, 2016 launch (which

 included delaying its pursuit of final approval for its ANDA regarding these

 strengths and commercial manufacturing thereof) and AstraZeneca would not have

 agreed to delay launching an authorized generic in this strength to compete with

 Accord’s generic product until May 1, 2017. Additional generics would have

 launched six months after Accord’s generic 400mg strength extended-release

 quetiapine fumarate launch.    The presence of additional generics would have

 resulted in lower prices. The purpose and effect of the Accord Non-Compete

 agreement was to delay lower-priced generic competition with AstraZeneca’s

 branded Seroquel XR product for up to five years, and to eliminate competition for

 generic extended-release quetiapine fumarate from an AG during Accord’s 180-day

 period of generic exclusivity, thereby generating enormous windfalls for

 AstraZeneca and Accord.




                                        12
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 16 of 145 PageID #: 509




       23.    Because of the unlawful Handa Non-Compete Agreement and Accord

 Non-Compete Agreement (together, the “Non-Compete Agreements”), no less-

 expensive generic Seroquel XR was available for Plaintiffs and other Class members

 (defined below) to purchase in the United States and its territories until November

 1, 2016 and, for a period of six months thereafter, there was only one generic

 available for each strength of Seroquel XR (marketed by Par in the 50mg, 150mg,

 200mg, and 300mg strengths and by Accord in the 400mg strength) instead of two

 which would have driven down the costs of the generics during the 180-day period.

       24.    But for the unlawful Non-Compete Agreements, one or more generic

 versions of Seroquel XR (in each strength) would have entered the market much

 earlier – either following patent litigation victory by Handa and/or Accord, at-risk

 launche(es) by Handa and/or Accord, or by entering into agreement(s) that did not

 include unlawful reverse payments from AstraZeneca for delay.           Courts have

 repeatedly recognized that payments for delay result in later generic entry dates than

 what would otherwise occur. See, e.g., In re Niaspan Antitrust Litig., 42 F. Supp.

 3d 735, 751-52 (E.D. Pa. 2014).           In addition, AstraZeneca would have

 simultaneously launched authorized generic Seroquel XR (in each strength) when

 generic entry occurred instead of waiting 180-days (as AstraZeneca actually did).

 Thus, absent the unlawful Non-Compete Agreements, Plaintiffs and members of the




                                          13
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 17 of 145 PageID #: 510




 Class would have been able to satisfy their requirements for extended-release

 quetiapine fumarate at significantly lower prices substantially earlier.

       25.    By and through the Non-Compete Agreements, AstraZeneca,

 Handa/Par, and Accord agreed to divide ill-gotten revenues, both during the period

 in which Handa/Par and Accord agreed not to launch (i.e., prior to November 1,

 2016), and during the first 180 days after Handa/Par and Accord’s launches of their

 respective generics during which AstraZeneca agreed not to launch an authorized

 generic version of Seroquel XR to compete with Handa/Par’s and Accord’s

 respective generic products, all of which resulted in anticompetitive overcharges to

 Plaintiffs and members of the Class.

       26.    Plaintiffs bring this action as end-payor purchasers of Seroquel XR and

 its AB-rated generic equivalents, on their own behalf and on behalf of all similarly

 situated end-payor purchasers.     Defendants’ unlawful conduct delayed generic

 extended-release quetiapine fumarate manufacturers from entering the market with

 competing generic products and has cost Plaintiffs and end-payor purchasers

 hundreds of millions of dollars in overcharge damages.

       27.    Plaintiffs and the proposed Class seek to recover damages, including

 treble damages, under the state antitrust, consumer protection and unjust enrichment

 laws enumerated below.




                                           14
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 18 of 145 PageID #: 511




                        II.   JURISDICTION AND VENUE

       28.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

 1332(d) because this is a class action involving common questions of law or fact in

 which the aggregate amount in controversy exceeds $5,000,000, exclusive of interest

 and costs; there are more than one hundred members of the Class; and at least one

 member of the putative Class is a citizen of a state different from that of one of the

 Defendants.

       29.     This Court also has supplemental jurisdiction over state law claims

 pursuant to 28 U.S.C. § 1367(a).

       30.     Venue is appropriate within this District under 28 U.S.C. § 1391.

 Defendants transact business within this District and/or have agents in and/or that

 can be found in this District, and a portion of the affected interstate trade and

 commerce discussed below was carried out in this District. Defendants also agreed

 in earlier motion practice that this district is an appropriate venue.

       31.     The Court has personal jurisdiction over each of Defendants.

 Defendants have transacted business, maintained substantial contacts, and/or

 committed overt acts in furtherance of the illegal scheme throughout the United

 States, including in this District. The scheme has been directed at and has had the

 intended effect of causing injury to individuals and companies residing in or doing

 business throughout the United States, including in this District. Moreover, in earlier



                                            15
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 19 of 145 PageID #: 512




 motion practice, Defendants stated that this Court would have personal jurisdiction

 over them.

                               III.   THE PARTIES
       32.    Plaintiff Fraternal Order of Police, Miami Lodge 20, Insurance Trust

 Fund (“FOP”) is a governmental plan established and funded through contributions

 from the City of Miami and the plan’s members, who are current and retired sworn

 officers from the City of Miami Police Department and their dependents. FOP was

 established pursuant to a duly executed Trust Agreement for the purpose of

 providing medical, surgical, and hospital care or benefits, including prescription

 drug benefits, to its members. FOP maintains its principal place of business at 400

 NW 2nd Avenue, Miami, Florida, and is a citizen of Florida. FOP indirectly

 purchased, paid and/or reimbursed for some or all of the purchase price for one or

 more Seroquel XR and its AB-rated generic equivalent in Florida during the Class

 Period. FOP paid and/or reimbursed more for these products than it would have

 absent Defendants’ anticompetitive conduct to fix, raise, maintain, and stabilize the

 prices and allocate markets for Seroquel XR.

       33.    Plaintiff Law Enforcement Health Benefits (“LEHB”) is a voluntary

 employee benefits plan organized pursuant to § 501(c) of the Internal Revenue Code

 to provide health benefits to its eligible participants and beneficiaries. LEHB’s

 members are current and retired sworn Philadelphia Police officers, Deputy Sheriffs,



                                          16
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 20 of 145 PageID #: 513




 and County Detectives, and their dependents. LEHB was established pursuant to a

 duly executed Trust Agreement for the purpose of providing medical, surgical, and

 hospital care or benefits, including dental, optical and prescription drug benefits, to

 approximately 23,000 beneficiaries and covered spouses and dependents. LEHB

 maintains its principal place of business in Philadelphia, Pennsylvania. LEHB

 indirectly purchased, paid and/or reimbursed for some or all of the purchase price

 for one or more Seroquel XR and its AB-rated generic equivalent in Arizona,

 California, Delaware, Florida, Georgia, Illinois, Indiana, Massachusetts, Missouri,

 New Hampshire, New Jersey, New York, Nevada, Ohio, Pennsylvania, South

 Carolina, Tennessee, Texas, during the Class Period. LEHB’s indirectly purchased,

 paid and/or provided reimbursement for some or all of the purchase price for

 Seroquel XR and its AB-rated generic equivalent in Massachusetts for personal use

 by one or more of its beneficiaries, who are consumers. LEHB paid and/or

 reimbursed more for these products than it would have absent Defendants’

 anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate

 markets for Seroquel XR.

       34.    Plaintiff the Mayor and City Council of Baltimore (“City of

 Baltimore”) is a municipality located in Baltimore, Maryland. The City of Baltimore

 indirectly purchased, paid and/or reimbursed for some or all of the purchase price

 for one or more Seroquel XR and its AB-rated generic equivalent in California,



                                           17
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 21 of 145 PageID #: 514




 Delaware, Florida, Georgia, Illinois, Maryland, Michigan, Missouri, New

 Hampshire, New Jersey, New York, North Carolina and Pennsylvania during the

 Class Period. The City of Baltimore paid and/or reimbursed more for these products

 than it would have absent Defendants’ anticompetitive conduct to fix, raise,

 maintain, and stabilize the prices and allocate markets for Seroquel XR.

       35.    Plaintiff Pipe Trades Services MN Welfare Fund (“Pipe Trades”) is a

 Taft-Hartley fund authorized under Section 302 (c)(5) of the National Labor

 Relations Act and an employee welfare benefit plan as defined in Section 3(1) of the

 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et

 seq. Its principal place of business is in White Bear Lake, Minnesota. Pipe Trades is

 the sponsor of a benefit plan which provides health benefits, including prescription-

 drug benefits, to plan members, their spouses, and dependents. Pipe Trades

 indirectly purchased, paid and/or reimbursed for some or all of the purchase price

 for one or more Seroquel XR and its AB-rated generic equivalent in Minnesota

 during the Class Period. Pipe Trades paid and/or reimbursed more for these products

 than it would have absent Defendants’ anticompetitive conduct to fix, raise,

 maintain, and stabilize the prices and allocate markets for Seroquel XR.

       36.    Plaintiff Sergeants Benevolent Association Health & Welfare Fund

 (“SBA”) is located in New York and was established for the purpose of providing

 prescription drug benefits to active and retired New York City Police Department



                                          18
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 22 of 145 PageID #: 515




 Sergeants and their dependents. SBA indirectly purchased, paid and/or reimbursed

 for some or all of the purchase price for one or more Seroquel XR and its AB-rated

 generic equivalent in Florida, New York, Texas, New Jersey, South Carolina,

 California, Pennsylvania, Kansas and Indiana during the Class Period. SBA paid

 and/or reimbursed more for these products than it would have absent Defendants’

 anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate

 markets for Seroquel XR.

       37.    Plaintiff the Welfare Plan of the International Union of Operating

 Engineers Locals 137, 137A, 137B, 137C, and 137R (“IUOE”) is a multi-employer

 health and welfare fund located in Briarcliff Manor, New York. IUOE indirectly

 purchased, paid and/or reimbursed for some or all of the purchase price for one or

 more Seroquel XR and its AB-rated generic equivalent in New York, Connecticut,

 South Carolina and Tennessee during the Class Period.            IUOE paid and/or

 reimbursed more for these products than it would have absent Defendants’

 anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate

 markets for Seroquel XR.

       38.    Plaintiffs The Uniformed Firefighters’ Association of Greater New

 York Security Benefit Fund and The Retired Firefighters’ Security Benefit Fund of

 the Uniformed Firefighters’ Association (collectively “UFA Funds”) are health and

 welfare benefit plans headquartered and with a principal place of business in New,



                                          19
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 23 of 145 PageID #: 516




 York, New York. The UFA Funds administer the assets of a defined contribution

 plan formed by a collective bargaining agreement between the City of New York

 and the Uniformed Firefighters Association to provide certain benefits including

 prescription drug benefits. They provide health and welfare benefits to

 approximately 35,000 beneficiaries who reside in numerous locations in the United

 States. The UFA Funds indirectly purchased, paid and/or reimbursed for some or all

 of the purchase price for one or more Seroquel XR and its AB-rated generic

 equivalent in Arizona, California, Colorado, Florida, Illinois, Kentucky, New Jersey,

 New York, and South Carolina during the Class Period. The UFA Funds paid and/or

 reimbursed more for these products than it would have absent Defendants’

 anticompetitive conduct to fix, raise, maintain, and stabilize the prices and allocate

 markets for Seroquel XR.

        39.   Defendant AstraZeneca Pharmaceuticals LP is a Delaware limited

 partnership having its principal place of business at 1800 Concord Pike, Wilmington,

 Delaware 19803.

        40.   Defendant AstraZeneca LP is a Delaware limited partnership having its

 principal place of business at 1800 Concord Pike, Wilmington, Delaware 19803.

        41.   Defendant AstraZeneca UK Limited is an English corporation having

 its principal place of business at 15 Stanhope Gate, London, United Kingdom W1Y

 6LN.



                                          20
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 24 of 145 PageID #: 517




       42.    All three AstraZeneca entities are referred to individually and

 collectively herein as “AstraZeneca.”

       43.    Defendant Handa Pharmaceuticals, LLC is a California corporation

 having its principal place of business at 1732 N. 1st Street, Suite 200, San Jose,

 California 95112.

       44.    Defendant Par Pharmaceutical, Inc. is a Delaware corporation having

 its principal place of business at One Ram Ridge Road, Chestnut Ridge, New York

 10977.

       45.    Defendants’ wrongful actions described in this Second Consolidated

 Amended Complaint are part of, and were taken in furtherance of, the illegal

 monopolization scheme and restraint of trade alleged herein. These actions were

 authorized, ordered, and/or undertaken by Defendants’ various officers, agents,

 employees, or other representatives while actively engaged in the management of

 Defendants’ affairs within the course and scope of their duties and employment and

 with their actual, apparent, or ostensible authority.

                        IV.   ECONOMIC BACKGROUND

       46.    The marketplace for the sale of prescription pharmaceutical products in

 the United States is unusual. In most industries, the person who pays for a product

 is also the person who chooses the product. When the same person has both the

 payment obligation and the choice of products, the price of the product plays a



                                           21
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 25 of 145 PageID #: 518




 predominant role in the person’s choice of products. Consequently, manufacturers

 have a strong incentive to lower the price of their products to maintain profitability.

         47.   The pharmaceutical marketplace, in contrast, is characterized by a

 “disconnect” between the payment obligation and the product selection. State laws

 prohibit pharmacists from dispensing certain drugs to patients unless they can

 present a prescription written by their physician. This prohibition introduces an

 anomaly into the pharmaceutical marketplace between the payment obligation and

 the product selection. The patient (or his or her insurer) has the obligation to pay for

 the pharmaceutical product, but his or her doctor chooses which product the patient

 will buy.

         48.   In 1984, Congress sought to ameliorate the “disconnect,” by

 authorizing the manufacture and sale of generic pharmaceuticals under the Hatch-

 Waxman Act, discussed further below.           Now, when a pharmacist receives a

 prescription for a branded drug and an AB-rated18 generic version of that drug is

 available, state laws permit (and in many cases require) the pharmacist to dispense

 the generic instead of the brand. In this way, price is reintroduced to the product

 selection decision at the pharmacy counter, and the pharmaceutical marketplace



    18
       AB-rated generic versions of brand name drugs contain the same active
 ingredient and are determined by the FDA to be just as safe and effective as their
 brand name counterparts. Every state either requires or permits that a prescription
 written for the brand drug be filled with an AB-rated generic.

                                           22
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 26 of 145 PageID #: 519




 “disconnect” is lessened. When an AB-rated generic equivalent is introduced and

 not prevented from competing, brand manufacturers can no longer exploit the

 “disconnect,” their monopoly power dissipates, and some of the normal competitive

 pressures are restored.

       49.    Because AB-rated generic versions of brand-name drugs contain the

 same active ingredients and are determined by the FDA to be just as safe and

 effective as their branded counterparts, the only material differences between

 generic drugs and their branded counterparts are their prices and manufacturers.

 Because AB-rated generic versions of branded products are commodities that cannot

 otherwise be differentiated, the primary basis for generic competition is price.

       50.    Typically, generics are at least 10% less expensive than their branded

 counterparts when there is a single generic competitor. They are 50% to 80% (or

 more) less expensive when there are multiple generic competitors on the market for

 a given brand. Consequently, the launch of a bioequivalent generic drug usually

 results in significant cost savings to all drug purchasers.

       51.    The combination of these factors — the regulatory interchangeability

 of bioequivalent generics for the brand, state substitution laws, margin incentives of

 pharmacies, and the like — results in the typical phenomenon that once a brand drug

 “goes generic,” the product swiftly moves from a monopoly priced item to a

 commodity priced item.



                                            23
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 27 of 145 PageID #: 520




        52.   Generic competition enables all members of the proposed Class to

 purchase generic versions of the drug at substantially lower prices and to purchase

 the brand drug at a reduced price.

        53.   The Hatch-Waxman Act has significantly advanced the rate of generic

 drug launches while also ushering in an era of historically high profits for brand drug

 manufacturers. In 1983, before the Hatch-Waxman Act, only 35% of the top-selling

 branded drugs with expired patents had generic alternatives; by 1998, nearly all did.

 In 1984, annual prescription drug revenue for branded and generic drugs totaled

 $21.6 billion; by 2009, total annual prescription drug revenue had soared to $300

 billion.

        54.   The Federal Trade Commission (“FTC”) estimates that about one year

 after market entry, a generic drug takes over 90% of the branded drug’s unit sales at

 15% of the price of the branded drug. As a result, brand drug manufacturers view

 competition from generics as a grave threat to their bottom lines.

        55.   When a brand drug faces generic drug competition, purchasers are able

 to (a) purchase generic versions of the drug at much lower prices; and/or (b) purchase

 the brand drug at a reduced price. Until the generic version of a brand drug enters

 the market, however, there is no bioequivalent generic to substitute for, and compete

 with, the branded drug, so the brand manufacturer can continue to profitably charge

 supracompetitive prices. As a result, brand drug manufacturers, well aware of the



                                           24
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 28 of 145 PageID #: 521




 rapid erosion of brand drug sales by generics, have a strong incentive to delay the

 start of generic drug competition. Brand manufacturers often seek to extend their

 monopolies by any means possible, sometimes even resorting to illegal ones.

                       V.   REGULATORY BACKGROUND
 A.        The Hatch-Waxman Amendments.

           56.   The Hatch-Waxman amendments, enacted in 1984, simplified

 regulatory hurdles for prospective generic manufacturers by eliminating the need for

 them to file lengthy and costly New Drug Applications (“NDA(s)”).19                  A

 manufacturer seeking approval to sell a generic version of a brand drug may instead

 file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the

 scientific findings of safety and effectiveness included in the brand manufacturer’s

 original NDA and must further show that the generic contains the same active

 ingredient(s), dosage form, route of administration, and strength as the brand drug,

 and that it is bioequivalent, i.e., absorbed at the same rate and to the same extent as

 the brand. The FDA assigns generics that meet these criteria relative to their brand

 counterparts an “AB” rating.

           57.   The Federal Food, Drug, and Cosmetics Act (“FDCA”) and Hatch-

 Waxman amendments operate on the principle that bioequivalent drug products



      19
      See Drug Price Competition and Patent Term Restoration Act of 1984, Pub.
 L. No. 98-417, 98 Stat. 1585 (1984) (codified as amended at 21 U.S.C. § 355).

                                           25
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 29 of 145 PageID #: 522




 containing identical amounts of the same active ingredients, having the same route

 of administration and dosage form, and meeting applicable standards of strength,

 quality, purity, and identity are therapeutically equivalent and may be substituted for

 one another. Bioequivalence demonstrates that the active ingredient of the proposed

 generic would be present in the blood of a patient to the same extent and for the same

 amount of time as the brand counterpart.20

         58.    Through the Hatch-Waxman amendments, Congress sought to expedite

 the entry of less expensive generic competitors to brand drugs, thereby reducing

 healthcare expenses nationwide. Congress also sought to protect pharmaceutical

 manufacturers’ incentives to create new and innovative products.

         59.    The Hatch-Waxman amendments achieved both goals, advancing

 substantially the rate of generic product launches and ushering in an era of

 historically high profit margins for brand pharmaceutical manufacturers. In 1983,

 before the Hatch-Waxman amendments, only 35% of the top-selling drugs with

 expired patents had generic alternatives; by 1998, nearly all did.           In 1984,

 prescription drug revenues for brands and generics totaled $21.6 billion; by 2013,

 total prescription drug revenues had climbed to more than $329.2 billion, with




    20
         21 U.S.C. § 355(j)(8)(B).


                                           26
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 30 of 145 PageID #: 523




 generics accounting for 86% of prescriptions.21 Generics are dispensed about 95%

 of the time when a generic form is available.22

 B.        Regulatory Exclusivities for New Drugs.
           60.   In order to promote a balance between new drug innovation and generic

 drug competition, the Hatch-Waxman amendments also provided for exclusivities

 (or exclusive marketing rights) for new drugs. These exclusivities are granted by

 the FDA upon approval of a drug if statutory requirements are met.             These

 exclusivities are listed in the Orange Book, along with any applicable patents, and

 can run concurrently with the listed patents.

           61.   One such exclusivity, New Chemical Entity (“NCE”) exclusivity,

 applies to products containing chemical entities never previously approved by the

 FDA either alone or in combination. If a product receives NCE exclusivity, the FDA

 may not accept for review any ANDA for a drug containing the same active moiety

 for five years from the date of the NDA’s approval, unless the ANDA contains a




      21
       See IMS Institute for Healthcare Informatics, Medicine Use and Shifting
 Costs of Healthcare: A Review of the Use of Medicines in the United States in 2013
 30, 51 (2014).
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/I
 MS-Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf.
    22
       Id. at 51.


                                            27
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 31 of 145 PageID #: 524




 certification of patent invalidity or non-infringement, in which case an application

 may be submitted after four years.23

           62.   A drug product may also receive a three-year period of exclusivity if its

 sponsor submits a supplemental application that contains reports of new clinical

 investigations (other than bioavailability studies) conducted or sponsored by the

 sponsor that were essential to approval of the supplemental application. If this

 exclusivity is granted, the FDA may not approve an ANDA for that drug for three

 years from the date on which the supplemental application is approved.24

           63.   Regulatory exclusivities are not always absolute bars to generic entry.

 For example, some can be overcome by carving out information in the label or for

 other reasons.25

 C.        ANDA Paragraph IV Certifications.

           64.   To obtain FDA approval of an ANDA, a manufacturer must certify that

 the generic will not infringe any patents listed in the Orange Book. Under the Hatch-

 Waxman amendments, a generic manufacturer’s ANDA must contain one of four

 certifications:

                 a. That no patent for the brand has been filed with the FDA (a

                   “paragraph I certification”);


      23
         21 U.S.C. § 355(j)(5)(F)(ii); 21 C.F.R. § 314.108(b)(2).
      24
         21 U.S.C. § 355(j)(5)(F)(iv); 21 C.F.R. § 314.108(b)(2)(5).
      25
         See, e.g., 21 C.F.R. §§ 314.94(a)(8)(v), 314.127(a)(7); 21 U.S.C. § 355a(o).

                                             28
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 32 of 145 PageID #: 525




               b. That the patent for the brand has expired (a “paragraph II

                  certification”);

               c. That the patent for the brand will expire on a particular date and the

                  manufacturer does not seek to market its generic before that date (a

                  “paragraph III certification”); or

               d. That the patent for the brand is invalid or will not be infringed by the

                  generic manufacturer’s proposed product (a “paragraph IV

                  certification”).26

         65.   If a generic manufacturer files a paragraph IV certification, a brand

 manufacturer has the ability to delay FDA approval of the ANDA simply by suing

 the ANDA applicant for patent infringement. If the brand manufacturer initiates a

 patent infringement action against the generic filer within forty-five days of

 receiving notification of the paragraph IV certification, the FDA will not grant final

 approval to the ANDA until the earlier of (i) the passage of two-and-a-half years, or

 (ii) the issuance of a decision by a court that the patent is invalid or not infringed by

 the generic manufacturer’s ANDA.27 Until one of those conditions occurs, the FDA

    26
       21 U.S.C. § 355(j)(2)(A)(vii).
    27
       21 U.S.C. § 355(j)(5)(B)(iii). This period is commonly called a “30-month
 Hatch-Waxman stay” or “30 month stay.” The brand/ patent holder can choose to
 sue the generic after 45 days, including waiting until the generic has launched its
 product, but, in that event, the brand cannot take advantage of the 30-month stay of
 FDA approval, and must instead satisfy the showing required to obtain a
 preliminary injunction to prevent the generic launch.

                                             29
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 33 of 145 PageID #: 526




 may grant “tentative approval,” but cannot authorize the generic manufacturer to

 market its product (i.e., grant final approval). The FDA may grant an ANDA

 tentative approval when it determines that the ANDA is ready for final approval but

 for the 30-month stay.

 D.        The First Filer’s 180-day Exclusivity Period.

           66.   Generics may be classified as (i) first-filer generics, (ii) later generic

 filers, or (iii) authorized generics.

           67.   To encourage manufacturers to seek approval of generic versions of

 brand drugs, the Hatch-Waxman amendments grant the first paragraph IV ANDA

 filer (“first filer”) a 180-day exclusivity period to market the generic version of the

 drug, during which the FDA may not grant final approval to any other generic

 manufacturer’s ANDA for the same brand drug.28 That is, when a first filer files a

 substantially complete ANDA with the FDA and certifies that the unexpired patents

 listed in the Orange Book as covering the brand are either invalid or not infringed

 by the generic, the FDA cannot approve a later generic manufacturer’s ANDA until

 the first generic has been on the market for 180 days.29




      28
       21 U.S.C. § 355(j)(5)(B)(iv), (D).
    29
       Or, until its first-filer exclusivity has been forfeited. A first filer can forfeit its
 180-day exclusivity by, for example, failing to obtain tentative approval from the
 FDA for its ANDA within 30 months of filing its ANDA. There is no forfeiture
 here.

                                              30
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 34 of 145 PageID #: 527




           68.   The 180-day window is often referred to as the first filer’s six month or

 180-day “exclusivity;” this is a bit of a misnomer, because a brand manufacturer

 (such as AstraZeneca) can launch an authorized generic (“AG”) at any time,

 manufacturing its AG in accordance with its approved NDA for the branded product

 but selling at a lower price point. Brand manufacturers frequently launch AGs in

 response to generic entry in order to recoup some of the sales they would otherwise

 lose.

           69.   The Supreme Court has recognized that “this 180-day period of

 exclusivity can prove valuable, possibly ‘worth several hundred million dollars’” to

 the first filer.30

           70.   A first filer that informs the FDA it intends to wait until all Orange

 Book-listed patents expire before marketing its generic (paragraph III) does not get

 a 180-day exclusivity period. Congress created this 180-day period to incentivize

 generic manufacturers to challenge weak or invalid patents or to invent around such

 patents by creating non-infringing generics.

 E.        Patents Are Not Bulletproof.

           71.   Patents are not bulletproof. Patents are routinely invalidated or held

 unenforceable, either upon reexamination or inter partes proceedings by the United


      30
      FTC v. Actavis, Inc., 570 U.S. 136, 133 S. Ct. 2223, 2229 (2013) (quoting C.
 Scott Hemphill, Paying for Delay: Pharmaceutical Patent Settlement as a
 Regulatory Design Problem, 81 N.Y.U. L. Rev. 1553, 1579 (2006)).

                                             31
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 35 of 145 PageID #: 528




 States Patent and Trademark Office (“PTO”), by court decision, or by jury verdict.

 A patent holder at all times bears the burden of proving infringement.

         72.   One way that a generic can prevail in patent infringement litigation is

 to show that its product does not infringe the patent (and/or that the patent holder

 cannot meet its burden to prove infringement). Another is to show that the patent is

 invalid or unenforceable.

         73.   A patent is unenforceable when it claims a product that is patentably

 distinct from the allegedly infringing product.

         74.   In these circumstances, the PTO’s decision to issue a patent does not

 substitute for a fact-specific assessment of (i) whether the applicant made intentional

 misrepresentations or omissions on which the PTO relied in issuing the patent, and

 (ii) whether a reasonable manufacturer in the patent holder’s position would have a

 realistic likelihood of succeeding on the merits of a patent infringement suit.

         75.   As a statistical matter, if the parties litigate a pharmaceutical patent

 infringement suit to a decision on the merits, it is more likely that a challenged patent

 will be found invalid or not infringed than upheld. The FTC reports that generics

 prevailed in 73% of Hatch-Waxman patent litigation cases resolved on the merits

 between 1992 and 2002.31 An empirical study of all substantive decisions rendered


    31
       FTC, Generic Drug Entry Prior to Patent Expiration: AN FTC Study vi-vii
 (2002),      https://www.ftc.gov/sites/default/files/documents/reports/generic-drug-
 entry-prior-patent-expiration-ftc-study/genericdrugstudy_0.pdf.

                                            32
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 36 of 145 PageID #: 529




 in every patent case filed in 2008 and 2009 similarly reports that when a generic

 challenger stays the course until a decision on the merits, the generic wins 74% of

 the time.32

 F.        The Competitive Effects of AB-Rated Generic Competition.
           76.   Generics contain the same active ingredient(s) and are determined by

 the FDA to be just as safe and effective as their brand counterparts. The only

 material difference between generics and their corresponding brand versions is their

 price. Because generics are essentially commodities that cannot be therapeutically

 differentiated, the primary basis for competition between a branded product and its

 generic version, or between generic version, is price. Typically, generics are at least

 10% less expensive than their brand counterparts when there is a single generic

 competitor. This discount typically increases to 50% to 80% (or more) when there

 are multiple generic competitors on the market for a given brand. Consequently, the

 launch of a generic usually results in significant cost savings for all drug purchasers,

 especially end-payor purchasers.

           77.   Since the passage of the Hatch-Waxman amendments, every state has

 adopted drug product selection laws that either require or permit pharmacies to



      32
       John R. Allison, Mark A. Lemley & David L. Schwartz, Understanding the
 Realities of Modern Patent Litigation, 92 Tex. L. Rev. 1769, 1787 (2014)
 (“[P]atentees won only 164 of the 636 definitive merits rulings, or 26%,” and “that
 number is essentially unchanged” from a decade ago.).

                                           33
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 37 of 145 PageID #: 530




 substitute AB-rated generic equivalents for brand prescriptions (unless the

 prescribing physician specifically directs that substitutions are not permitted).

 Substitution laws and other institutional features of pharmaceutical distribution and

 use create the economic dynamic that the launch of AB-rated generics results both

 in rapid price decline and rapid sales shift from brand to generic purchasing. Once

 a generic hits the market, it quickly captures sales of the corresponding brand drug,

 often 80% or more of the market within the first six months after entry. In a recent

 study, the FTC found that on average, within a year of generic entry, generics had

 captured 90% of corresponding brand sales and (with multiple generics on the

 market) prices had dropped 85%.33 As a result, competition from generics is viewed

 by brand manufacturers, such as AstraZeneca, as a grave threat to their bottom lines.

         78.   Generic competition enables all purchasers of a drug to (i) purchase

 generic versions of the drug at substantially lower prices, and/or (ii) purchase the

 brand at a reduced price.

         79.   Until a generic version of the brand enters the market, however, there

 is no bioequivalent drug to substitute for and compete with the brand and the brand

 manufacturer can therefore continue to profitably charge supracompetitive prices.



    33
       See FTC, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers
 Billions 8 (2010), https://www.ftc.gov/sites/default/files/documents/reports/pay-
 delay-how-drug-company-pay-offs-cost-consumers-billions-federal-trade-
 commission-staff-study/100112payfordelayrpt.pdf (“FTC Pay-for-Delay Study”).

                                          34
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 38 of 145 PageID #: 531




 Brand manufacturers, such as AstraZeneca, are well aware of generics’ rapid erosion

 of their brand sales. Brand manufacturers thus seek to extend their monopoly for as

 long as possible, sometimes resorting to any means possible—including illegal

 means—to delay or prevent generic competition.

         1.    The first AB-rated generic is priced below the brand.

         80.   Experience and economic research show that the first generic

 manufacturer to market its product prices it below the prices of its brand

 counterpart.34 Every state either requires or permits that a prescription written for

 the brand be filled with an AB-rated generic. Thus, the first generic manufacturer

 almost always captures a large share of sales from the brand. At the same time, there

 is a reduction in the average price paid for the drug at issue (brand and AB-rated

 generic combined).

         81.   During the 180-day exclusivity period, the first filer is the only ANDA-

 approved generic manufacturer on the market (though the brand’s AG can be, and

 often is, on the market during the 180-day exclusivity period), a first-filer generic


    34
         FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact
 ii-iii, vi, 34 (2011), https://www.ftc.gov/reports/authorized-generic-drugs-short-
 term-effects-long-term-impact-report-federal-trade-commission (“FTC 2011 AG
 Study”); FTC Pay-for-Delay Study at 1.
 https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-
 drugs-short-term-effects-and-long-term-impact-report-federal-trade-
 commission/authorized-generic-drugs-short-term-effects-and-long-term-impact-
 report-federal-trade-commission.pdf.



                                           35
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 39 of 145 PageID #: 532




 manufacturer generally makes about 80% of all of the profits that it will ever make

 on the product.

         2.    Later generics drive prices down further.
         82.   Once generic competitors enter the market, the competitive process

 accelerates, and multiple generic manufacturers typically compete vigorously with

 each other on price, driving prices down toward the marginal manufacturing costs.35

         83.   According to the FDA and the FTC, the greatest price reductions are

 experienced when the number of generic competitors goes from one to two. In that

 situation, there are two commodities that compete on price. Some typical estimates

 are that a single generic results in a near term retail price reduction of around 10%

 as compared to the brand price, but that with two generic entrants the near term retail

 price reduction is about 50%.

         84.   In a report by the FTC issued at the request of Congress in 2011, the

 FTC found that generics captured 80% or more of sales in the first six months.36 In

 the end, the brand manufacturer’s sales decline to a small fraction of their level

 before generic entry. This is so because, “[a]lthough generic drugs are chemically


    35
          See, e.g., Generic Competition and Drug Prices, FTC,
 https://www.fda.gov/about-fda/center-drug-evaluation-and-research-
 cder/generic-competition-and-drug-prices; Richard G. Frank, The Ongoing
 Regulation of Generic Drugs, 357 New Eng. J. Med. 1993 (2007); Patricia M.
 Danzon & Li-Wei Chao, Does Regulation Drive Out Competition in
 Pharmaceutical Markets? 43 J.L. & Econ. 311 (2000).
    36
       FTC 2011 AG Study at 66-67.

                                           36
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 40 of 145 PageID #: 533




 identical to their branded counterparts, they are typically sold at substantial discounts

 from the branded price. According to the Congressional Budget Office, generic

 drugs save consumers an estimated $8 to $10 billion a year at retail pharmacies.

         3.    Authorized generics, like other generics, compete on price.
         85.   Nothing prevents a brand manufacturer from selling an AG at any time.

 An AG is chemically identical to the brand but sold as a generic, typically through

 either the brand manufacturer’s subsidiary (if it has one) or through a third-party

 distributor. An AG is essentially the brand product in a different package.

         86.   One study notes that “pharmaceutical developers facing competition

 from generics have large incentives to compete with their own or licensed

 ‘authorized generics.’”37

         87.   Brand manufacturers sometimes begin selling AGs before the first-filer

 generic enters the market in order to secure multi-year purchase contracts with direct

 purchasers and load the generic pipeline at the expense of the first-filer generic.

         88.   Competition from an AG substantially reduces drug prices and the

 revenues of the first-filer generic (especially during the 180-day exclusivity period).

 A study analyzing three examples of AGs found that “[f]or all three products,



    37
      Kevin A. Hassett & Robert J. Shapiro, Sonecon, The Impact of Authorized
 Generic Pharmaceuticals on the Introduction of Other Generic Pharmaceuticals 3
 (2007), http://www. sonecon.com/docs/studies/050207_authorizedgenerics.pdf.


                                            37
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 41 of 145 PageID #: 534




 authorized generics competed aggressively against independent generics on price,

 and both the authorized and independent generics captured substantial market share

 from the brand.”38

         89.   The FTC found that AGs capture a significant portion of sales, reducing

 the first- filer generic’s revenues by about 50% on average.39 The first-filer generic

 makes much less money when it faces competition from an AG because (i) the AG

 takes a large share of unit sales away from the first filer; and (ii) the presence of the

 AG causes prices, particularly generic prices, to decrease.

         90.   Authorized generics are therefore a significant source of price

 competition. In fact, they are the only potential source of generic price competition

 during the first-to-file generic’s 180-day exclusivity period. All drug industry

 participants recognize this. PhRma recognizes it.40 Generic companies recognize




    38
        Ernst R. Berndt et al., Authorized Generic Drugs, Price Competition, and
 Consumers’ Welfare, 26 Health Affairs 790, 796 (2007).
    39
       FTC 2011 AG Study at 139.
    40
       Brand industry group PhRma sponsored a study that concludes that the
 presence of an authorized generic causes generic prices to be more than 15% lower
 as compared to when there is no authorized generic. IMS Consulting, Assessment
 of Authorized Generics in the U.S. (2006),
 http://208.106.226.207/downloads/IMSAuthorizedGenericsReport_6-22-06.pdf.


                                            38
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 42 of 145 PageID #: 535




 it.41 So do brand companies.42

 G.        Pharmaceutical Manufacturers Can Game the Regulatory Structure in
           Order to Impair Competition.

           91.   When they do not face generic competition, brand manufacturers can

 usually sell the brand far above the marginal cost of production, generating profit

 margins in excess of 70% while making hundreds of millions of dollars in sales. The

 ability to make those kinds of profit margins is what economists call market power.

 When generics enter the market, however, they quickly take 80% or more of the unit


      41
        One generic stated that “[d]ue to market share and pricing erosion at the hands
 of the authorized [generic], we estimate that the profits for the ‘pure’ generic during
 the exclusivity period could be reduced by approximately 60% in a typical scenario.”
 See FTC 2011 AG Study at 81. Another generic quantified the fiscal consequences
 of competing with an authorized generic version of the brand drug Paxil,
 determining that the authorized generic reduced its first generic’s revenues by two-
 thirds, or by approximately $400 million. Comment of Apotex Corp. in Support of
 Mylan Citizen Petition (Mar. 24, 2004), http://www.fda.gov/ohrms/dockets/dailys/
 04/apr04/040204/04P=0075-emc00001.pdf. In 2004, generic company Teva
 acknowledged that an authorized generic would “severely devalu[e]” its 180 day
 exclusivity because an authorized generic “effectively transfers much of the profit
 value from the generic challenger [to the authorized generic]” and “allows the
 [authorized generic] to seize a significant share of the generic supply chain.” Teva
 Citizen     Petition, Docket        No. 2004P-0261/CPI (June                9,    2004),
 www.fda.gov/ohrms/dockets/dailys/04/June04/061004/04p-0261-cp00001-01-
 vol1.pdf.
     42
        Commenting on Teva’s FDA petition, AstraZeneca stated: “Teva’s petition
 [to prevent the launch of an authorized generic] is a flagrant effort to stifle price
 competition – to Teva’s benefit and the public’s detriment.” Comment of
 AstraZeneca at 7, Docket No. 2004P-0261 (June 23, 2004),
 http://www.fda.gov/ohrms/dockets/dailys/04/June04/062904/062904.htm#04P026;
 Comment of Johnson & Johnson at 1, FDA Docket No. 2004P-0075 (May 11,
 2004), http://www.fda.gov/ohrms/dockets/dailys/04/June04/060404/04p-0075-
 c00002-vol1.pdf.

                                           39
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 43 of 145 PageID #: 536




 sales. And when multiple generics are in the market, the competition between the

 generics drives their prices to near the marginal cost of production. This competition

 puts an end to the brand manufacturer’s market power and delivers enormous

 savings to drug purchasers.

        92.    Brand and first-filer generic manufacturers have a collective interest in

 preventing this competition from breaking out. If they work together to prevent or

 delay competition, they can keep the profit margins on all of the unit sales at 70%

 and split the resulting excess profits among themselves. They can keep for

 themselves the enormous savings that competition would have delivered to drug

 purchasers.

        93.    A brand manufacturer in the marketplace without competition from

 generics gets all of the profits on all of the unit sales.

        94.    When generic entry occurs, the brand manufacturer loses most of the

 unit sales; generic manufacturers sell most of the units, but at drastically reduced

 prices; and competition delivers enormous savings to drug purchasers. Competition

 converts what formerly were excess profits into purchaser savings.

        95.    To prevent this from happening, brand and generic manufacturers

 sometimes – unlawfully – agree to not compete and instead split the purchaser

 savings between themselves.




                                             40
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 44 of 145 PageID #: 537




       96.    Figure 1 compares the impact on a brand manufacturer’s profits

 between (i) a situation where it settles a patent lawsuit on the merits (i.e., with only

 an agreed entry date and without a pay-off to the generic company); and (ii) a

 situation where it settles the lawsuit with a large, unjustified payment to the generic

 manufacturer. In the former situation, the agreed generic entry date for the generic

 is earlier and the brand manufacturer’s profits are thus greatly reduced. In the latter

 situation, the agreed entry date is later and the brand manufacturer’s profits increase

 significantly. Earlier entry may also occur if the generic manufacturer launches its

 product at risk (i.e., while the litigation is still pending) or prevails in the patent

 litigation and then launches its product.




 Figure 1: Impact of Delay on Brand Profits




                                             41
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 45 of 145 PageID #: 538




       97.    In order for such an anticompetitive pact to work, brand and generic

 manufacturers need a means by which to divide the purchaser savings between

 themselves. The generic manufacturer will not refrain from competing if it does not

 share in the ill-gotten gains through some means. Pay-offs from the brand

 manufacturer are the means by which brand and generic manufacturers divide

 between themselves the ill-gotten gains that delayed competition makes possible.

 These unlawful pay-off deals are often referred to as “pay-for-delay,” “exclusion

 payment,” or “reverse payment” agreements.

       98.    The brand manufacturer may choose to – unlawfully – pay off only the

 first filer, even if other generic manufacturers are also lined up to challenge the

 patents. The first filer’s agreement to delay marketing its drug also prevents other

 generic manufacturers from marketing their products.

       99.    Later ANDA filers have more modest financial expectations because

 they may have little or no expectation of any form of market exclusivity. By the time

 they enter the market, there is at least the brand and one other generic on the market

 (and often a second generic in the form of an AG) and, thus, the drug has already

 been, or is on its way to being, commoditized.

       100. In the absence of an anticompetitive agreement between the brand

 company and the first filer, later ANDA filers have procompetitive incentives. They

 are motivated to expend resources to challenge the brand manufacturer’s patent(s)



                                          42
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 46 of 145 PageID #: 539




 (knowing that the first-filer generic is also fighting a patent infringement suit) and to

 enter the market as early as possible.

        101. When an anticompetitive agreement with the first filer is already in

 place, however, pursuing the litigation to conclusion becomes less attractive to later

 filers. The later generic manufacturers know that the first filer is not leading the

 charge against the brand manufacturer’s patent(s) (and has sometimes stipulated to

 the validity or enforceability of the patents as part of an anticompetitive reverse

 payment agreement). The later generics have to bear the brunt of the litigation costs

 themselves and, upon prevailing in the patent litigation, expect to face competition

 from at least the first-filer generic, and typically an authorized generic as well,

 despite having expended time and resources litigating the infringement case. The

 first settlement between a brand and first-filer generic (such as the Handa and Accord

 agreements at issue here) will often provide that, if a later generic filer launches its

 generic before the delayed date agreed to by the brand and the first filer, the first

 filer is permitted to launch then as well – greatly reducing the incentive the later filer

 would otherwise have to continue fighting to enter as soon as possible.

        102. Thus, some later generics decide to simply give in to or join the

 conspiracy between the brand manufacturer and the first-filer generic and agree to

 drop their challenges to the brand manufacturer’s patent(s) and stay off the market

 until after entry by the first filer.



                                            43
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 47 of 145 PageID #: 540




       103. Pay-for-delay agreements are fundamentally anticompetitive and

 contrary to the goals of the Hatch-Waxman statutory scheme. In particular, they

 extend the brand manufacturer’s monopoly by blocking access to more affordable

 generic drugs, forcing purchasers to buy expensive brands instead.

       1.     No-AG clauses provide a means for manufacturers to share the
              gains from conspiring.

       104. One form of pay-off, at issue here, is a no-AG promise. With a no-AG

 promise, the brand manufacturer agrees not to market an AG version of the brand

 drug for some period of time after the first generic enters.

       105. Again, the first filer’s ANDA exclusivity does not prohibit the brand

 manufacturer from marketing its AG under the authority of its NDA. The Hatch-

 Waxman amendments’ 180-day marketing period is “exclusive” only as against

 other ANDA-based products, not as against the brand manufacturer’s NDA-based

 AG.

       106. Absent a no-AG promise, it almost always makes economic sense for

 the brand manufacturer to begin marketing an AG as soon as (or sometimes weeks

 or months before) the first generic enters the marketplace. But competition from an

 AG has a drastically negative effect on the first-filer generic’s revenues. Competition

 from an AG typically cuts the first filer’s revenues by at least half, as the competing

 generic takes a substantial volume of the unit sales and drives prices lower –

 delivering commensurate savings to drug purchasers.


                                           44
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 48 of 145 PageID #: 541




       107. To prevent an AG from causing this substantial loss of revenues and

 profits, a first-filer generic may be willing to delay its entry into the marketplace in

 return for the brand manufacturer’s agreement to forgo competing with an AG. The

 additional monopoly profits that the brand manufacturer gains from the delayed

 onset of generic competition more than makes up for the profits it forgoes by not

 competing with an AG. The brand manufacturer gains from the delayed onset of

 generic competition. The first filer gains from the absence of generic competition

 for the first 180 days of marketing. But drug purchasers lose.

       108. The brand and first filer’s reciprocal pledges not to compete harm

 purchasers thrice over. The pact delays the first filer’s entry into the marketplace and

 thereby extends the time during which the more expensive brand is the only product

 on the market. By delaying the first filer’s entry, the pact also delays the time when

 other, later, generics enter. And the pact prevents the brand from marketing an AG

 during the 180-day exclusivity period, reducing price competition during that period,

 particularly price competition that would otherwise occur between the first filer’s

 generic and the brand’s AG.

       109. For the first filer, the difference between selling the only generic and

 competing against an AG for 180 days can amount to tens or even hundreds of

 millions of dollars, depending on the size of the brand’s sales. A no-AG pledge thus




                                           45
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 49 of 145 PageID #: 542




 has the same economic effect as a pay-off made in cash. As explained by the then-

 Chairman of the FTC:

              Because the impact of an authorized generic on first-filer
              revenue is so sizable, the ability to promise not to launch
              an AG is a huge bargaining chip the brand company can
              use in settlement negotiations with a first-filer generic. It
              used to be that a brand might say to a generic, “if you go
              away for several years, I’ll give you $200 million.” Now,
              the brand might say to the generic, “if I launch an AG, you
              will be penalized $200 million, so why don’t you go away
              for a few years and I won’t launch an AG.”43

 Courts agree that no-AG agreements are a form of payment actionable under

 Actavis and are anticompetitive.44

         110. For a first ANDA filer (like Handa/Par and Accord) for a brand drug

 with billions of dollars in annual sales (like Seroquel XR), the difference between

 selling a generic without having to compete against an AG and selling in competition

    43
        Press Release, FTC, Statement of Chairman Jon Leibowitz on the Release of
 the Commission’s Interim Report on Authorized Generics, (June 24, 2009),
 https://www.ftc.gov/       sites/default/files/documents/reports/authorized-generics-
 interim-report-federal-trade- commission/p062105authgenstatementleibowitz.pdf.
     44
        See In re Loestrin 24 Fe Antitrust Litig., Nos. 14-2071, 15-1250, 2016 U.S.
 App. LEXIS 3049, at *25-26 (1st Cir. Feb. 22, 2016); In re Opana ER Antitrust
 Litig., No. 14 C 10150, 2016 U.S. Dist. LEXIS 16700, at *23-25 (N.D. Ill. Feb. 10,
 2016); In re Aggrenox Antitrust Litig., 94 F. Supp. 3d 224, 242 (D. Conn. 2015);
 United Food & Commercial Workers Local 1776 & Participating Emp’rs Health &
 Welfare Fund v. Teikoku Pharma USA, Inc., 74 F. Supp. 3d 1052, 1069 (N.D. Cal.
 2014); In re Effexor XR Antitrust Litig., No. 11-cv-5479, 2014 U.S. Dist. LEXIS
 142206, at *62 (D.N.J. Oct. 6, 2014); Time Ins. Co. v. Astrazeneca AB, 52 F. Supp.
 3d 705, 709-10 (E.D. Pa. 2014); In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735,
 751 (E.D. Pa. 2014); In re Nexium (Esomeprazole) Antitrust Litig., 968 F. Supp. 2d
 367, 392 (D. Mass. 2013).

                                           46
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 50 of 145 PageID #: 543




 with an AG can amount to hundreds of millions of dollars. These economic realities

 are well known in the pharmaceutical industry. No-AG agreements thus allow

 competitors to benefit from an agreement not to compete and deny purchasers the

 consumer surplus that should flow to them from increased competition.

       111. Figure 2 depicts what happens when a settlement agreement includes a

 no-AG promise. The red area shows the brand manufacturer’s additional monopoly

 profits earned during the period of delay. The purple area shows the amount of

 monopoly profit the brand manufacturer gives up (i.e., shares with the generic).




       Figure 2: Impact of No-AG clause on brand profits

       112. Figure 3 depicts the generic manufacturer’s principal considerations in

 deciding whether to accept a settlement that includes a no-AG promise. Without a

 settlement, the generic could enter earlier – either when the 30-month stay expires

 (“at risk”) or when it wins the litigation. The generic manufacturer’s profits (gross


                                          47
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 51 of 145 PageID #: 544




 margins) would be high during the 180-day exclusivity period and then fall rapidly

 as additional generics enter. This profit flow is somewhat uncertain because (i) if the

 generic launches at risk, it could (theoretically) later be found to infringe a valid

 patent and (ii) it is expected that the brand manufacturer will launch an authorized

 generic. With a no-AG promise, the profit flow occurs later but is more certain and

 is larger – roughly twice the size – because the generic manufacturer does not lose

 half of the market to the brand manufacturer’s authorized generic and can charge a

 higher price.




       Figure 3: Impact of No-AG Promise on Generic’s Profits

       113. Pay-offs by means of no-AG clauses usually exceed the value that the

 first filer could have obtained even if it had won the patent infringement litigation.

 By settling the patent case in exchange for a no-AG payoff, the first filer converts

 that critical six months into a period of total generic exclusivity that it was not


                                           48
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 52 of 145 PageID #: 545




 otherwise entitled to, thus doubling its unit sales and making those sales at a higher

 price.

 H.       Regulatory Impact of Pay-for-Delay Agreements on Final Approval.
          114. Generic companies that receive payments to delay the market entry of

 their generics for a period of years have no regulatory or economic incentive to seek

 final approval for their ANDAs until much closer in time to the agreed-upon,

 purchased launch date. Their resources are better spent on other ANDAs that have

 more immediate launch potentials and it is not in their best interest to obtain final

 approval yet not launch in the near term as it tends to raise anticompetitive red flags.

 The same is also true concerning the generics’ manufacturing of commercial

 quantities of generic product intended for launch. Given the limited expiration shelf-

 life of generic drugs – which is usually 24 months -- generic companies have no

 incentive to obtain ingredients and manufacture commercial quantities of product

 too far ahead of agreed-upon launch dates.

          115. It is also not unusual for generic companies that have entered into pay-

 for-delay agreements with brand companies to use the interim period of time

 between the agreement and the delayed entry date to make adjustments to certain

 aspects of their ANDA that would otherwise not be made or would ordinarily be

 made post-approval and post-commercial launch.




                                            49
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 53 of 145 PageID #: 546




       116. It is also often the case that FDA is made aware of paragraph IV patent

 litigation settlements between brand and generic companies, as well as the agreed

 upon entry date. Given the limited resources of FDA, it has no interest in working

 to grant immediate final approval to ANDA’s for generic drugs that are not slated,

 because of an agreement between the generic and brand companies, to enter the

 market for several years. Most often, and regardless of its knowledge or lack of

 knowledge about patent litigation settlements, FDA will simply wait, or even require

 that generic companies initiate additional, final approval activities nearer in time to

 the date that the generics know they are eligible or desire to enter the market with

 their ANDA-based products.

       117. In the context of the facts at issue here, after settling with AstraZeneca

 in 2011 with a generic entry date years ahead in exchange for a reverse payment,

 Handa (and eventually Par), and Accord had no interest in obtaining, and no need to

 obtain, final approval of their respective generic Seroquel ANDAs in the near term,

 and the FDA, likewise, had no interest or need to grant such final approval until the

 agreed generic launch date was nearing.

       118. As concerns Accord, the agreement between AstraZeneca and Accord

 delayed the launch of Accord’s generic Seroquel 400 mg ANDA product until

 November 1, 2016. Thus, Accord and FDA geared their respective resources

 towards meeting that date in 2016, not an earlier period of time. Indeed, Accord’s



                                           50
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 54 of 145 PageID #: 547




 400 mg generic Seroquel ANDA received final approval precisely on November 1,

 2016, at which time it entered the market. The timing of final FDA approval was no

 coincidence, but a direct result of the agreed entry date that AstraZeneca had

 purchased with its large reverse payment to Accord.

       119. As concerns Handa (and Par), AstraZeneca and Handa/Par delayed the

 launch of Handa’s generic Seroquel 50, 150, 200 and 300 mg products until

 November 1, 2016, and Handa/Par had the additional contractual right and economic

 incentive to launch and sell generic product as supplied to it by AstraZeneca for at

 least 180 days at least in part because Handa/Par could avoid manufacturing

 responsibilities and costs by distributing product supplied by AstraZeneca. Thus,

 Handa (and Par) had no incentive to seek final approval for its ANDA versions of

 these milligram strengths until approximately 180-days after November 1, 2016.

 Handa (and eventually Par) and FDA geared their respective resources towards final

 approval of its ANDA-based products for May 2017. Par launched less expensive

 generic versions of 50, 150, 200 and 300 mg on November 1, 2016 with product as

 supplied by AstraZeneca and thereafter obtained final ANDA approval from FDA

 for those same milligram strengths in early May 2017. Again, this sequence of

 events was no coincidence, but a direct result of the agreed entry date that

 AstraZeneca had purchased with its large reverse payment to Handa.




                                         51
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 55 of 145 PageID #: 548




 I.     Pay-for-Delay Agreements with First-Filers Can Create Bottlenecks for
        Later-Filing Generics.
        120. An anticompetitive agreement entered into between the brand and the

 first-filer generic often creates a bottleneck preventing the later ANDA filers from

 launching, since the later ANDA filers cannot launch earlier than 180 days after the

 first-filer’s launch.

        121. Later ANDA filers have more modest financial prospects than the first-

 filer generic because the later filers have no expectation of any form of market

 exclusivity, such as the first-filer’s 180-day exclusivity. By the time the later ANDA

 filers enter the market, they typically must compete with the brand, the first-filer, an

 authorized generic, and other later filers.

        122. Nevertheless, in the absence of an anticompetitive agreement between

 the brand company and the first-filer, the later ANDA filers have procompetitive

 incentives. They are motivated to enter the market as early as possible because the

 sooner they enter, the sooner they can earn profits by competing for sales in the

 market, which results in lower prices.

        123. However, later ANDA filers cannot obtain final FDA approval to enter

 the market until the first-filer’s 180-day exclusivity has run or been forfeited. An

 agreement between the brand and the first-filer that delays the first-filer’s entry thus

 creates a bottleneck that, by delaying the first filer’s 180-day exclusivity,

 consequently delays the later ANDA filers’ entry as well.


                                               52
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 56 of 145 PageID #: 549




       124. Agreements       causing     such    bottlenecks   are    fundamentally

 anticompetitive and are contrary to the goals of the Hatch-Waxman statutory

 scheme. In particular, they extend the brand manufacturer’s monopoly profits by

 blocking and delaying access to more affordable generic drugs, forcing purchasers

 to buy the more-expensive brand drug instead.

                                   VI.    FACTS

 A.    AstraZeneca’s Seroquel XR Patents.
       125. AstraZeneca Pharmaceuticals LP is the holder of NDA No. 22-047,

 under which the FDA granted approval for extended-release tablets containing

 various different dosage strengths of the active ingredient 11-[4-[2-(2-

 hydroxyethoxy)ethyl]-1-piperazinyl] dibenzo [b,f] [1,4] thiazepine fumarate (salt),

 which is commonly referred to as quetiapine fumarate. AstraZeneca Pharmaceuticals

 LP markets these tablets in the United States under the trademark Seroquel® XR.

       126. AstraZeneca Pharmaceuticals LP is the owner of U.S. Patent No.

 4,879,288 (“the ’288 Patent”). The ’288 Patent issued on November 7, 1989 from

 United States Application No. 07/028,473, which was filed on March 20, 1987.

 Although the ’288 Patent was originally set to expire on March 20, 2007, it received

 a patent term extension (“PTE”) of 1,651 days under 35 U.S.C. 156. Based upon

 the PTE, the ’288 Patent expired on September 26, 2011.




                                         53
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 57 of 145 PageID #: 550




         127. AstraZeneca UK Limited is the owner of the ’437 Patent. The ’437

 Patent issued on September 7, 1999 from United States Application No. 08/864,306,

 which was filed on May 28, 1997. The ’437 Patent expired on May 28, 2017.

         128. AstraZeneca submitted the ’288 and ’437 Patents for listing in the FDA

 Orange Book under NDA No. 22-047. AstraZeneca Pharmaceuticals LP received

 pediatric exclusivity45 for NDA No. 22-047, and the pediatric exclusivity associated

 with the ’288 and ’437 Patents expired on March 26, 2012 and November 28, 2017,

 respectively.

         129. As the ’288 Patent expired on September 26, 2011 and its pediatric

 exclusivity expired on March 26, 2012, neither the ’288 Patent (nor its associated

 pediatric exclusivity) could have affected any generic drug company's right, ability

 or willingness to market a generic version of Seroquel XR after March 26, 2012.

         130. The ’437 Patent contains one independent claim and fourteen

 dependent claims. Independent claim 1 recites:

                 A sustained release formulation comprising a gelling agent
                 and      11-[4-[2-(2-       hydroxyethoxy)        ethyl]-1-
                 piperazinyl]dibenzo-[b,f]I,4]-thiazepine       or         a
                 pharmaceutically acceptable salt thereof, together with
                 one or more pharmaceutically acceptable excipients.


    45
       Congress enacted 35 U.S.C. § 355a to incentivize drug developers to conduct
 studies on their drugs in pediatric patients. Congress established as an incentive, that
 if the studies were successful. FDA would grant an additional 6- months of
 regulatory exclusivity running after patent expiration, during which the FDA would
 not approve generic versions of the studied drug.

                                             54
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 58 of 145 PageID #: 551




 Each of the fourteen dependent claims in the ’437 Patent incorporate the

 requirements of claim 1, including the requirement for a “gelling agent.” “It is

 axiomatic that dependent claims cannot be found infringed unless the claims from

 which they depend have been found to be infringed.” Wahpeton Canvas Co. v.

 Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989). Thus, a generic product or a

 generic drug company's ANDA that did not contain a “gelling agent” could not

 infringe the ’437 Patent.

 B.    Handa and Accord file ANDAs for Generic Versions of Seroquel XR.

       131. Handa and Accord were the first generic manufacturers to file

 ANDAs with the FDA containing paragraph IV certifications regarding

 Seroquel XR patents.

       132. Handa filed ANDA No. 90-482 for a generic version of extended-

 release quetiapine fumarate, and amended it four times, between spring and fall of

 2008. On information and belief, Handa was the first applicant to file a substantially

 complete application containing a paragraph IV certification for the 50mg, 150mg,

 200mg, 300mg strengths, making Handa eligible for 180 days of regulatory

 exclusivity for those strengths of generic Seroquel XR. Even though Handa's ANDA

 also included a paragraph IV certification for the 400mg strength, Handa was not the

 first applicant to file a substantially complete application containing a paragraph IV

 certification for the 400mg strength.



                                          55
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 59 of 145 PageID #: 552




         133. Accord filed ANDA No. 90-681 for a generic version of extended-

 release quetiapine fumarate on June 18, 2008.46 On information and belief, Accord

 was the first applicant to file a substantially complete application containing a

 paragraph IV certification for the 400mg strength of extended-release quetiapine

 fumarate, making Accord eligible for 180 days of regulatory exclusivity for the

 400mg strength of generic Seroquel XR.

         134. As the first companies to file substantially complete ANDAs with

 paragraph IV certifications, Handa and Accord each stood to receive a significant

 and potentially highly lucrative advantage under 21 U.S.C. 355G)(5)(B)(iv): 180-

 days of marketing exclusivity during which the FDA would not give final approval

 to any other ANDA filer’s generic equivalent of Seroquel XR (Handa for the 50mg,

 150mg, 200mg, 300mg strengths and Accord for the 400mg strength).

         135. Subsequent to receiving confirmation of receipt from the FDA for its

 ANDAs, Handa sent four separate paragraph IV notice letters to AstraZeneca of its

 ANDAs (dated July 10, 2008, July 23, 2008, October 16, 2008, and November 14,



    46
       See Final Approval Letter from Carol Holquist, Deputy Director, Office of
 Regulatory Operations, FDA, to Sabita Nair, Senior Director, Regulatory Affairs,
 Accord Healthcare Inc., at 2 (Nov. 1, 2016),
 https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
 TAltr.pdf; FDA, Paragraph IV Patent Certifications (Dec. 1, 2020),
 https://www.fda.gov/media/133240/download.




                                          56
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 60 of 145 PageID #: 553




 2008),47 each containing paragraph IV certifications that included a detailed

 statement of the factual and legal basis as to why the ’437 Patent was invalid,

 unenforceable, and/or not infringed by Handa’s ANDA products.48 The paragraph

 IV notice letters included certifications that Handa intended to seek final FDA

 approval to market and to launch its AB-rated generic Seroquel XR products before

 the expiration of the ‘437 patent. As required under the Hatch-Waxman Act, the

 paragraph IV notice letters also included an offer of confidential access to Handa’s

 ANDA. Under the Hatch-Waxman Act, the paragraph IV letters gave rise to an

 artificial act of patent infringement for purposes of creating standing, thereby

 allowing AstraZeneca to bring a cause of action for infringement against Handa.

         136. Likewise, Accord sent AstraZeneca two separate paragraph IV notice

 letters dated September 5, 2008 and January 23, 2009.49 Accord’s paragraph IV

 certifications contained (as required by statute) “a detailed statement of the factual

 and legal basis of the opinion of the applicant that [’437 Patent] is invalid or will not

 be infringed,” by Accord’s generic Seroquel XR products.50 The paragraph IV

 notice letters included certifications that Accord intended to seek final FDA approval

 to market and to launch its AB-rated generic Seroquel XR products before the


    47
         Stipulated Facts, ¶ 26.
    48
         21 U.S.C. § 355(j)(2)(B)(iv)(II).
    49
       Id., ¶ 27.
    50
       21 U.S.C. § 355(j)(2)(A)(vii)(IV).

                                             57
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 61 of 145 PageID #: 554




 expiration of the ‘437 patent. On information and belief, Accord’s paragraph IV

 notice letters also included an offer of confidential access to Accord’s ANDA as

 required under the Hatch-Waxman Act. As explained above, pursuant to the Hatch-

 Waxman Act, the paragraph IV letters give rise to an artificial act of patent

 infringement for purposes of creating standing, thereby allowing AstraZeneca to

 bring a cause of action for infringement against Accord.

 C.    AstraZeneca Commences Patent Litigation - Seroquel XR Patent
       Litigation.
       137. In response to Handa’s notice letters dated July 10, 2008 and July 23,

 2008, AstraZeneca filed civil action no. 08-cv-3773 in the District of New Jersey on

 July 28, 2008. In response to Handa’s paragraph IV letter dated October 16, 2008,

 AstraZeneca filed civil action no. 08-cv-5328 in the District of New Jersey on

 October 28, 2008. In response to Handa’s paragraph IV letter dated November 14,

 2008, AstraZeneca filed civil action no. 08-cv-5997 in the District of New Jersey on

 December 8, 2009.

       138. In response to Accord’s paragraph IV letter dated September 5, 2008,

 on September 26, 2008, AstraZeneca filed civil action no. 08-cv-04804 against

 Accord in the District of New Jersey. In response to Accord’s paragraph IV letter

 dated January 23, 2009, AstraZeneca filed civil action no. 09-cv-00619 against

 Accord in the District of New Jersey on February 10, 2009.




                                         58
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 62 of 145 PageID #: 555




       139. In addition to Handa and Accord several other generic drug companies

 filed subsequent ANDAs seeking approval of generic versions of Seroquel XR (“the

 Later-Filing Generics”). AstraZeneca subsequently filed seven patent infringement

 lawsuits relating to generic Seroquel XR against four of the Later-Filing Generics in

 the District of New Jersey. On April 8, 2010, AstraZeneca filed civil action no. 10-

 cv-1835 against Anchen Pharmaceuticals, Inc. and Anchen, Inc. (together,

 “Anchen”). On August 16, 2010, AstraZeneca filed civil action no. 10-cv-4203

 against Osmotica Pharmaceutical Corporation (“Osmotica”). Also, on August 16,

 2010, AstraZeneca filed civil action no. 10-cv-4205 against Torrent Pharmaceuticals

 Limited and Torrent Pharma Inc. (together, “Torrent”). On September 28, 2010,

 AstraZeneca filed civil action no. 10-cv-4971 against Torrent. On October 22, 2010,

 AstraZeneca filed civil action no. 10-cv-5519 against Mylan Pharmaceuticals, Inc.

 and Mylan, Inc. (together, “Mylan”). On April 29, 2011, AstraZeneca filed civil

 action no. 11-cv-2483 against Mylan. Also on April 29, 2011, AstraZeneca filed

 civil action no. 11-cv-2484 against Osmotica.          The foregoing seven patent

 infringement lawsuits are referred to herein as “the Later-Filer Seroquel XR. Patent

 Litigation.”

       140. The Handa Seroquel XR Patent Litigation, the Accord Seroquel XR

 Patent Litigation, and the Later-Filer Seroquel XR Patent Litigation are referred to

 collectively as “the Seroquel XR Patent Litigation.”



                                          59
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 63 of 145 PageID #: 556




         141. During the Seroquel XR Patent Litigation, the District Court held a

 Markman hearing and construed the term “gelling agent” as “any substance which

 forms a gel when in contact with water.”51

         142. On information and belief, the 30-month stay preventing final FDA

 approval of Handa’s ANDA expired at various dates in April 2011, although Handa

 and AstraZeneca entered into a stipulation that Handa would not seek to enter the

 market prior to March 26, 2012. On information and belief, the 30-month stay

 preventing final FDA approval of Accord’s ANDA also was set to expire in 2011.

         143. On or about September 29, 2011, as further described below,

 AstraZeneca reached a settlement with Handa resolving the Handa Seroquel XR

 Patent Litigation. Therefore, some or all of Handa’s defenses in the Handa Seroquel

 XR Patent Litigation were never adjudicated.

         144. On or about October 5, 2011, AstraZeneca reached a settlement with

 Accord resolving the Accord Seroquel XR Patent Litigation. Therefore, on

 information and belief some or all of Accord’s defenses in the Accord Seroquel XR

 Patent Litigation were never adjudicated.

         145. AstraZeneca and the Later-Filing Generics did not settle their litigation

 prior to trial. The Later-Filer Seroquel XR Patent Litigation proceeded to a bench


    51
      See AstraZeneca Pharm., LP v. Anchen Pharm., Inc., Civ. No. 10-cv-1835,
 2012 WL 1065458, at *11 (D.N.J. Mar. 29, 2012); see also, AstraZeneca Pharm.,
 LP, et al vs. Handa Pharm., LLC, et al, Civ. No. 3:10-cv-01835, Dkt 69, p. 7.

                                           60
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 64 of 145 PageID #: 557




 trial in October 2011. At the trial, three of the Later-Filing Generics - namely,

 Anchen, Osmotica, and Mylan - did not advance a non-infringement defense, in part

 because their generic version(s) of Seroquel XR used hydroxypropylmethylcellulose

 (“HPMC”), the “preferred gelling agent of the ’437 patent”:

                 The proposed ANDA products of Anchen, Osmotica and
                 Mylan Pharms contain HPMC, the preferred gelling agent
                 of the ’437 patent. Anchen, Mylan and Osmotica have not
                 contested that their proposed ANDA products would
                 infringe various claims of the ’437 patent if those claims
                 are not found to be invalid.52

           146. The generic Seroquel XR product of the fourth Later-Filing Generic-

 i.e., Torrent - did not use HPMC but did use a “naturally-occurring hydrophilic

 polymer” sold under the brand name Viscarin 209 that “hydrates and swells in the

 presence of water.”53 The district court in the Later-Filer Seroquel XR Patent

 Litigation concluded that Viscarin 209 was indeed a “gelling agent” under the court's

 claim construction, and found that Torrent's generic Seroquel XR product infringed

 the ’437 Patent.54

 D.        Handa’s Unadjudicated Defenses Were Meritorious.

           147. Unlike the Later-Filing Generics, Handa successfully designed around

 the ’437 Patent by developing a non-infringing product that did not contain a



      52
         See AstraZeneca Pharm., LP, 2012 WL 1065458, at *8.
      53
         Id. at *11.
      54
         Id. at *13.

                                            61
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 65 of 145 PageID #: 558




 “gelling agent” as required by each of the claims of the ’437 Patent. Instead of using

 a hydrophilic “gelling agent,” Handa’s products used a hydrophobic compound

 known as HVO. Each of the Later-Filing Generics, in contrast, used hydrophilic

 compounds that formed gels when placed in contact with water. As explained below,

 Handa obtained a patent on its novel formulation despite the ’437 Patent, reflecting

 the determination of the PTO that Handa’s formulation was patentably distinct from

 the formulation claimed in the ’437 Patent.

       148. On July 24, 2008, Handa filed United States Provisional Application

 No. 61/083,270 (“the ’270 Application”). On September 5, 2008, Handa filed United

 States Application Serial No. 12/205,356 (“the ’356 Application”), which claimed

 the benefit of the filing date of the ’270 Application. On May 8, 2012, the ’356

 Application issued as United States Patent No. 8,173,637 (“the Handa ’637A

 Patent”). On March 28, 2011, Handa filed United States Application Serial No.

 13/073,873 (“the ’873 Application”), which claimed the benefit of the filing date of

 the ’356 and ’270 Applications. On August 23, 2011, the ’873 Application issued

 as United States Patent No. 8,003,637 (“the Handa ’637B Patent”).

       149. Handa disclosed the ’288 and ’437 Patents as prior art in the

 applications that led to the Handa ’637A Patent and Handa ’637B Patent. By issuing

 the Handa ’637A Patent and Handa ’637B Patent despite AstraZeneca’s ’288 and

 ’479 Patents, the examiner necessarily determined that the claimed compositions in



                                          62
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 66 of 145 PageID #: 559




 the Handa ’637A Patent and in the Handa ’637B Patent were patentably distinct from

 the compositions disclosed and claimed in AstraZeneca’s ’288 and ’479 Patents.

         150. As Handa’s patents explain, HVO is a “hydrophobic” material that is

 “nongelling”:

                Examples of hydrophobic materials that can be used to
                form a non-gelling or non-swelling controlled release
                matrix for the atypical antipsychotic drug include
                beeswax, white wax, emulsifying wax, hydrogenated
                vegetable oil, hydrogenated castor oil, icrocrystalline wax,
                cetyl alcohol, stearyl alcohol, free wax acids such as
                stearic acid, esters of wax acids, propylene glycol mono
                stearate, glycerol mono stearate, carnauba wax, palm wax,
                candelilla wax, lignite wax, ozokerite, ceresin wax,
                lardaceine, China wax and mixtures thereof. Other
                possible rate controlling excipients useful in the present
                invention include saturated hydrocarbons having from 25
                to 31 carbon atoms, saturated alcohols having from 25 to
                31 carbon atoms, saturated monocarboxylic acids having
                from 25 to 31 carbon atoms, esters obtained from said
                alcohols and monocarboxylic acids which are described in
                U.S. Pat. No. 6,923,984, incorporated herein by
                reference.55

         151. The district court's claim construction in the Seroquel XR Patent

 Litigation requires that, inter alia, the “gelling agent” interact with “water” to

 “form[] a gel” (see supra); thus, one of the important characteristics in determining

 whether a particular compound is a “gelling agent” is whether it is “hydrophilic”

 (i.e., water loving) or “hydrophobic” (i.e., water hating). This is so because



    55
         ’637A Patent at 6:24-39.

                                            63
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 67 of 145 PageID #: 560




 “hydrophobic” compounds such as HVO generally do not interact with water.

 Indeed, the ’437 Patent itself indicates that the claimed “gelling agent” must be

 “hydrophilic”: “The term gelling agent as used herein means any substance,

 particularly a hydrophilic substance, which forms a gel when in contact with

 water…”56

           152. Although Handa settled before trial in the Seroquel XR Patent

 Litigation, evidence and arguments at the trial for the generics that did not settle

 show that Handa would have prevailed at trial on its non-infringement defense.

 During opening arguments, AstraZeneca’s counsel argued that the Viscarin 209 in

 Torrent's product was “hydrophilic” and interacts substantially with water:

                 Torrent does not use HPMC. Instead, Torrent uses a
                 commercial carrageenan material called Viscarin GP209.
                 Carrageenan, by way of background, is a naturally-
                 occurring polymer, harvested from, believe it or not,
                 seaweed, like FMC's Viscarin GP209 product is a
                 hydrophilic, that is it's water loving, it hydrates and swells
                 in the presence of the water.57

           153. During the questioning of AstraZeneca’s expert regarding Viscarin

 209, the hydrophilicity of the compound was a focal point of the examination:

           Q.    Can you explain what part of the ’437 patent informs you what is

           contemplated by the word “gel”?

      56
         ’437 Patent at 2:43-45.
      57
         Later-Filer Seroquel XR. Patent Litigation Trial Transcript (Oct. 3, 2011) at
 8.

                                              64
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 68 of 145 PageID #: 561




       A.    Go back to the patent.

       Q.    I believe it’s tab four.

       A.    Tab four. In the second column is yellow highlighted materials of the

       term "gelling agent" as used herein means a substance particularly a

       hydrophilic substance, which forms a gel when in contact with water and thus,

       includes such substances as, and it gives a long list of substances which are

       polymers. The gelling agent is preferably hydroxypropylmethylcellulose.

       Q.    The patent states it’s particularly a hydrophilic substance. Can you

       explain to the Court what a hydrophilic gelling agent is?

       A.    Hydrophilic comes from hydro, water and philic, loves so it’s a

       material that likes water, has intrinsic positive interaction with water, will

       tend to hydrate and swell.

       Q.    So hydrophilic gelling agents will hydrate and swell?

       A.    They will hydrate and swell....

       Q.    Now, Dr. Prudhomme, a moment ago when we were looking at the

       ’437 patent, we saw it refers to the use of hydrophilic polymers as gelling

       agents.

       Q.    Are carrageenans [i.e., the compounds in Viscarin 209] hydrophilic

 polymers?

       A.    Yes, they are.



                                           65
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 69 of 145 PageID #: 562




           Q.    And what happens to these hydrophilic carrageenan polymers when

           they come in contact with water?

           A.    Well, they will tend to hydrate and swell. They also tend to gel.58

           154. This questioning, like the text in the ’437 Patent itself and

 AstraZeneca’s opening argument, highlight why a hydrophobic compound like the

 HVO in Handa’s products was very unlikely to be found to be a “gelling agent” as

 required by the claims of the ’437 Patent. Additionally, HVO could not have

 satisfied the requirement for a “gelling agent” under the doctrine of equivalents

 because HVO is substantially different from the claimed “gelling agent” and further

 does not satisfy the doctrine of equivalents’ function-way-result test.

           155. Had Handa not settled with AstraZeneca, Handa would have prevailed

 on its noninfringement defense. In addition, on information and belief, Handa had

 other meritorious defenses.

 E.        AstraZeneca Enters Into Pay For Delay Settlements.
           156. On or about September 29, 2011, AstraZeneca and Handa settled the

 patent litigation and entered into the Handa Non-Compete Agreement.59 Under the


      58
       Id. (Oct. 3, 2011) at 74:7-79:25.
    59
       See US District Court Finds SEROQUEL XR Formulation Patent Valid and
 Infringed,
 https://www.businesswire.com/news/home/20120329006628/en/District-Court-
 Finds-SEROQUEL-XR-Formulation-Patent (Mar. 29, 2012) (“On September 29,
 2011, AstraZeneca granted Handa a license to the 5,948,437 patent effective
 November 1, 2016, or earlier under certain circumstances.”).


                                              66
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 70 of 145 PageID #: 563




 terms of the Handa Non-Compete Agreement, Handa agreed to abandon the patent

 fight and delay its launch of generic extended-release quetiapine fumarate in the

 50mg, 150mg, 200mg, and 300mg strengths until November 1, 2016. Handa also

 agreed to abandon the patent fight with respect to the 400mg strength as well, even

 though it did not hold first filer status for that strength. In exchange for Handa’s

 delayed generic launch, AstraZeneca agreed not to compete with Handa by

 launching an authorized generic Seroquel XR during Handa’s 180-day exclusivity

 period.

         157. On or about October 5, 2011, AstraZeneca and Accord settled the patent

 litigation and entered into the Accord Non-Compete Agreement60 pursuant to which

 Accord agreed to delay its launch of the 400mg strength generic extended-release

 quetiapine fumarate, for which Accord was the first ANDA filer, until November 1,

 2016 and AstraZeneca agreed to not launch an authorized generic version of the

 400mg strength for 180 days thereafter. In accordance with this agreement, Accord

 in fact did not launch its generic 400mg extended-release quetiapine fumarate




    60
       See AstraZeneca enters into a settlement agreement with Accord Healthcare,
 Inc. and Intas Pharmaceuticals Ltd regarding US SEROQUEL XR® patent
 litigation (Oct. 5, 2011), https://www.astrazeneca.com/media-centre/press-
 releases/2011/AstraZeneca-enters-into-a-settlement-agreement-with-Accord-
 Healthcare-Inc-and-Intas-Pharmaceuticals-Ltd-regarding-US-SEROQUEL-XR-
 patent-litigation-05102011.html#modal-historic-confirmation.



                                          67
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 71 of 145 PageID #: 564




 product until November 1, 2016 and AstraZeneca did not launch an authorized

 generic version of Seroquel XR 400mg until May 1, 2017.

         158. The purpose and effect of the Handa Non-Compete Agreement and the

 Accord Non-Compete Agreement was to prevent AstraZeneca from facing

 competition in the way of lower-priced generic entrants for up to five years and to

 allow Handa (and Par) and Accord to sell generic Seroquel XR without competition

 from an authorized generic during the 180-day exclusivity period.

         159. On October 29, 2012, Par announced that it had acquired Handa’s

 ANDA No. 90-482.61 A press release issued by Handa on May 10, 2017 states,

 “Par’s Quetiapine XR ANDA was developed by Handa and acquired by Par on

 August 3, 2012. Handa retains the right to a portion of profits from the sale of the

 product, pursuant to its agreement with Par.”62 By acquiring Handa’s ANDA,

 acquiring an assignment of the Handa Non-Compete Agreement, agreeing to divide

 the illicit gains therefrom, performing the delay provisions thereof, and selling

 generic extended-release quetiapine fumarate at supracompetitive prices, Par


    61
       See Par Pharmaceutical Acquires Rights to Market and Distribute Generic
 Seroquel XR® in the U.S. (Oct. 29, 2012), https://www.prnewswire.com/news-
 releases/par-pharmaceutical-acquires-rights-to-market-and-distribute-generic-
 seroquel-xr-in-the-us-176239031.html.
    62
       https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-
 approval-for-generic-version-of-astrazenecas-seroquel-xr-extended-release-
 tablets/.



                                         68
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 72 of 145 PageID #: 565




 became an active participant and co-conspirator in the pre-existing conspiracy

 between Handa and AstraZeneca and Par is, like Handa and AstraZeneca, jointly

 and severally liable for all harm flowing from it.

         160. It is evident that AstraZeneca always intended to launch an AG to

 compete with Handa/Par’s and Accord’s generic Seroquel XR products because

 AstraZeneca did so on the first day it was allowed to under the terms of the Handa

 and Accord Non-Compete Agreements.63 But for the Non-Compete Agreements,

 AstraZeneca would have launched authorized generic Seroquel XR at the same time

 Handa/Par and Accord launched, and competed for generic Seroquel XR with

 Handa/Par and Accord during their 180-day exclusivity periods. Instead, due to the

 Non-Compete Agreements, AstraZeneca waited 180 days after the Handa/Par’s and

 Accord’s launches to launch a competitive AG generic Seroquel XR.

         161. Accord received FDA tentative approval for its ANDA No. 90-0681 on

 December14, 2010 and final approval on November 1, 2016.64 Accord’s 400mg

 generic Seroquel XR product would have received final approval before November


    63
       DailyMed, LABEL: QUETIAPINE FUMARATE EXTENDED RELEASE,
 https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=7283b14f-023d-466f-
 a7eb-4356803d7c65&audience=consumer (showing AstraZeneca with a May 1,
 2017 launch date as an “NDA Authorized Generic”).
    64
        See Final Approval Letter from Carol Holquist to Sabita Nair,
 https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
 TAltr.pdf.



                                           69
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 73 of 145 PageID #: 566




 1, 2016 absent the Accord Non-Compete Agreement. Handa received tentative

 approval from FDA on December 9, 2010.65 Par obtained final FDA approval for

 ANDA No. 90-482 on May 9, 2017, almost exactly the end of its 180-day exclusivity

 period.66 Absent the Handa Non-Compete Agreement, Handa/Par’s 50mg, 150mg,

 200mg and 300mg strengths of generic Seroquel XR would have received final FDA

 approval before November 1, 2016. Handa’s and Accord’s tentative FDA approvals

 meant that their ANDAs were ready for FDA final approval but for the existence of

 a patent or regulatory barrier. As a result of the unlawful agreement and agreed upon

 delayed entry date, Accord and Handa/Par had no incentive to continue to prioritize

 obtaining final approval. But for the unlawful agreement and corresponding agreed

 upon delayed entry date, both Accord and Handa/Par would have been incentivized,

 and would have obtained final approval earlier than they did and entered the market

 earlier than November 1, 2016.

         162. On information and belief, AstraZeneca provided Handa/Par and

 Accord with licenses under its’437 Patent, and reverse payments in the form of


    65
       See Final Approval Letter from Carol Holquist to Sabita Nair,
 https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
 TAltr.pdf.
    66
       Handa Pharmaceuticals, Inc. Announces FDA Approval for Generic Version
 of AstraZeneca’s SEROQUEL XR®Extended Release Tablets (May 10, 2017),
 https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-approval-for-
 generic-version-of-astrazenecas-seroquel-xr-extended-release-tablets/.



                                          70
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 74 of 145 PageID #: 567




 agreements not to launch an AG version of Handa/Par’s and Accord’s respective

 strengths of generic Seroquel XR. AstraZeneca was motivated to make these

 payments because it was better than AstraZeneca’s risk of an adverse ruling on its

 patent, which would have caused much earlier generic launch of Seroquel XR.

       163. But for the Non-Compete Agreements, Handa/Par and Accord would

 have been ready, willing and able to launch their respective strengths of generic

 Seroquel XR much earlier. Handa/Par’s and Accord’s generic Seroquel XR products

 would have received FDA final approval upon: (1) the conclusion of the 30-month

 stays (or upon termination of the stipulation to delay marketing until March 27,

 2012); (2) victory during litigation by Handa/Par and Accord earlier than November

 1, 2016; or (3) a licensed generic Seroquel XR entry date earlier than November 1,

 2016 pursuant to an agreement(s) with AstraZeneca that did not include a pay-for-

 delay payment. See, e.g., King Drug Co. of Florence, Inc. v. SmithKline Beecham

 Corp., 791 F.3d 388, 405 (3d Cir. 2015) (“when the parties’ settlement includes a

 [payment], the generic also presumably agrees to an early entry date that is later than

 it would have otherwise accepted.”); In re Niaspan Antitrust Litig., 42 F. Supp. 3d

 at 751-52 (a reverse payment “is likely to induce the generic to agree to enter the

 market at a date later than that to which it would otherwise agree”).

       164. AstraZeneca had huge incentives to avoid competition from Handa/Par

 and Accord by entering into the Non-Compete Agreements. By the time the Non-



                                           71
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 75 of 145 PageID #: 568




 Compete Agreements were executed on or about September 29, 2011, Seroquel XR

 was generating nearly a billion dollars per year in revenues for AstraZeneca. In the

 event that Handa/Par and/or Accord were to prevail on non-infringement or other

 defenses or that AstraZeneca had not induced Handa and/or Accord with pay-for-

 delay payments to agree not to launch a generic Seroquel XR for five years would

 have greatly reduced AstraZeneca’s profits. Therefore, AstraZeneca had enormous

 incentives to avoid competition from Handa and Accord by entering into the Non-

 Compete Agreements.

       165. It did not make economic sense for AstraZeneca to wait to launch an

 AG generic Seroquel XR until after Handa/Par’s and Accord’s 180-day exclusivity

 period. It would have been more profitable to AstraZeneca to have launched AG

 Seroquel XR immediately upon Handa/Par’s and Accord’s launches. AstraZeneca

 only agreed to delay its authorized generic launch until May 1, 2017, 180 days after

 Handa/Par and Accord launched generic Seroquel XR, as a quid pro quo for

 Handa/Par’s and Accord’s respective agreements to delay generic Seroquel XR

 competition until November 1, 2016.

       166. On information and belief, as consideration for Handa/Par’s and

 Accord’s agreement to forgo selling generic extended-release quetiapine fumarate

 in competition with AstraZeneca’s branded Seroquel XR for up to five years,

 AstraZeneca agreed to share with Handa/Par and Accord the monopoly profits from



                                         72
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 76 of 145 PageID #: 569




 sales of branded Seroquel XR in the form of covenants not to compete with

 Handa/Par’s and Accord’s generics with authorized generic Seroquel XR. Instead of

 competing, which would have resulted in lower prices of both generic and branded

 Seroquel XR, AstraZeneca agreed and conspired with Handa/Par and with Accord

 to maintain the prices of extended-release quetiapine fumarate at supracompetitive

 levels.

       167. The Non-Compete Agreements benefitted Handa/Par and Accord by

 guaranteeing that they would be the sole generic seller on the market for their

 respective strengths during their 180-day exclusivity periods, which significantly

 increased Handa/Par’s and Accord’s anticipated sales revenues during their

 exclusivity periods because: (1) Handa/Par and Accord would capture all of the sales

 that would otherwise have gone to competing AG Seroquel XR, and (2) Handa/Par

 and Accord would be able to charge significantly higher prices for their generic

 Seroquel XR products without price competition from competing AG Seroquel.

       168. A brand company’s launch of a competing authorized generic is

 extremely costly to any first-filer generic, such as Handa/Par and Accord, because

 the AG erodes the first-filer’s share of the overall generic volume and pushes down

 generic prices. The authorized generic also cuts into the first-filer’s long-term “first

 mover advantage,” i.e., the continuing market advantage that can accrue to the first

 entrant. As the FTC noted in a June 2009 report on authorized generics, “consumers



                                           73
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 77 of 145 PageID #: 570




 benefit and healthcare system saves money during the 180-day exclusivity period

 when an [authorized generic] enters the market, due to the greater discounting that

 accompanies the added competition provided by the [authorized generic].” 67 Thus,

 AstraZeneca’s covenants not to launch authorized generic Seroquel XR during

 Handa/Par’s and Accord’s exclusivity periods were extremely valuable to Handa/Par

 and Accord.

         169. AstraZeneca also sacrificed large profits through its agreements not to

 launch authorized generics of Handa/Par’s and Accord’s respective strengths of

 generic Seroquel XR. Absent the unlawful Non-Compete Agreements, it would

 make economic sense for AstraZeneca to launch AGs during Handa/Par’s and

 Accord’s 180-day marketing exclusivity periods so that AstraZeneca would retain

 50% of the sales that Handa/Par’s and Accord’s less expensive generics otherwise

 would otherwise capture.

         170. As discussed above, an AG typically captures approximately 50% of

 the generic unit sales during the first 180-days of generic marketing. Therefore,




    67
       AUTHORIZED GENERIC DRUGS: SHORT-TERM EFFECTS AND
 LONG-TERM IMPACT (“FTC, Authorized Generic Drugs”) (August 2011) at
 https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-
 drugsshort-term-effects-and-long-term-impact-report-federal-trade-
 commission/authorized-generic-drugs-short-termeffects-and-long-term-impact-
 report-federal-trade-commission.pdf., at ii.

                                          74
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 78 of 145 PageID #: 571




 AstraZeneca’s promise not to launch an AG Seroquel XR constituted very large

 payments to Handa/Par and Accord.

         171. The U.S sales of Seroquel XR for the four dosage strengths for which

 Handa/Par was the first-filer) (50mg, 150mg, 200mg, and 300mg strengths) were,

 and were expected to be, approximately $911 million for the 12 months ending

 September 30, 2016.68 Therefore, Defendants could assume that 6 months of brand

 sales would generate revenue of approximately $455.5 million (half of

 AstraZeneca’s $911 million in annual Seroquel XR revenue).

         172. As discussed above, in the pharmaceutical industry it is common that

 the generic is expected to take 80% (or more) of the brand sales over the first six

 months following generic entry. Therefore, approximately $364.4 million worth of

 brand sales would be converted to the generic ($455.5 million * 0.8) during

 Handa/Par’s 180-day exclusivity period. Also as previously discussed, with only one

 generic on the market, the generic is typically priced at 90% of the brand, which

 would result in generic sales of approximately $327.96 million ($364.4 million *

 0.9). Therefore, the generic Seroquel XR sales revenue that would have reasonably




    68
       Handa Pharmaceuticals Announces Endo Begins Shipping Generic Version
 of AstraZeneca’s SEROQUEL XR® (Nov. 1, 2016),
 https://handapharma.com/handa-pharmaceuticals-announces-endo-begins-
 shipping-generic-version-of-astrazenecas-seroquel-xr/.
    .

                                         75
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 79 of 145 PageID #: 572




 been anticipated by Handa/Par during the 180-day exclusivity period without

 competition from an AG would be approximately $327.96 million.

         173. Handa/Par’s expectations would have differed dramatically if

 AstraZeneca had not promised to refrain from competing with authorized generic

 Seroquel XR. According to an FDA study of the effects of additional generic

 competitors on the generic price, the entry of a second generic drives the average

 generic price down to 52% of the brand price.69 Thus, while the generics would still

 take 80% of six months of brand sales, or $364.4 million, the generic sales value

 would drop to $189.488 million ($364.4 million * 0.52). And, it would reasonably

 be expected that those sales would be split evenly (50% / 50%) between Handa/Par

 and AstraZeneca’s AG.70 Thus, without the no-AG promise in the Handa Non-

 Compete Agreement, Handa/Par’s sales of generic Seroquel XR during the first 6

 months would be expected to be approximately $94.744 million ($189.488 million

 * 0.5).




    69
        FDA, Generic Competition and Drug Prices (current as of Dec. 3, 2020),
 https://www.fda.gov/about-fda/center-drug-evaluation-and-research/generic-
 competition-and-drug-prices.
    70
       FTC, Authorized Generic Drugs at vi (The Federal Trade Commission has
 concluded that, when free from competition from an authorized generic, “the first-
 filer’s revenue will approximately double” during the first six months of generic
 competition, compared to what the first filer would make if it faced authorized
 generic competition.).

                                         76
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 80 of 145 PageID #: 573




         174. As a result, the expected value at the time of the Handa Non-Compete

 Agreement to Handa/Par of the no-AG provision versus facing competition from an

 AG would have been as much as approximately $233.216 million, the difference

 between the amount Handa/Par would reasonably expect to earn as the only generic

 seller on the market for 180 days following launch and the amount it would

 reasonably expect to earn if it faced competition from an AG during this 180-day

 period ($327.96 million - $94.744 million). Thus, AstraZeneca’s agreement to not

 launch an AG for 6 months following Handa/Par’s generic launch was a payment to

 Handa/Par of as much as approximately $233.216 million. The value of this payment

 to Handa/Par was tantamount to AstraZeneca handing this amount to Handa/Par in

 cash.

         175. The same math and analysis can be applied to Accord. In exchange for

 Accord’s promise not to launch its generic version of Seroquel XR 400mg strength

 until November 1, 2016, AstraZeneca promised it would not launch an AG version

 of Seroquel XR 400mg strength until May 1, 2017. AstraZeneca’s sales of the

 400mg strength of Seroquel XR in 2015 were and were expected to be about $421

 million. Using the same math as used for Handa/Par, the promise from AstraZeneca




                                         77
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 81 of 145 PageID #: 574




 to Accord not to compete with an AG during the 180-day exclusivity period was

 worth about $107.78 million.71

         176. It is commonplace for AstraZeneca to compete with first-filers by

 launching AGs. During the time period from 2001 to 2008, only four companies

 launched more AGs than AstraZeneca.72




    71
        Specifically, Accord’s revenues without facing an AG would be expected to
 be $421 million * .5 * .8 * .9, or $151.56 million. Accord’s revenues if it competed
 with an AG would be expected to be $421 million * .5 * .8 * .52* .5, or $43.78
 million. The difference is $107.78 million ($151.56 million - $43.78 million).
     72
        FTC, Authorized Generic Drugs at 16 (“For each company, the graph
 includes all AGs marketed pursuant to the company’s NDAs, whether marketed
 internally (e.g., by a subsidiary), or through an external generic partner.”).

                                          78
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 82 of 145 PageID #: 575




       177. On information and belief, AstraZeneca has launched authorized

 generics with respect to at least the following branded drugs: Accolate, Toprol-XL,

 Novaldex, Entocort EC, Pulmicort, Atacand, Plendil, Prilosec, and Nexium.

       178. It is economically rational for a brand manufacturer that intends to

 compete for generic sales by launching an authorized generic to do so

 contemporaneously with the first ANDA filer’s launch. This is because, during the

 first-filer’s 180-day exclusivity, the only possible competitors for generic sales are

 the first-filer and the brand’s authorized generic. No later-filing generic can launch

 during this time. As the Third Circuit observed, “Absent a no-AG promise,

 launching an authorized generic would seem to be economically rational for the

 brand.” King Drug Co. of Florence, Inc., 791 F.3d at 405.

       179. Therefore, it would have been economically rational for AstraZeneca

 to have launched AG Seroquel XR contemporaneously with market entry by

 Handa/Par and Accord instead of after Handa/Par’s and Accord’s 180-day

 exclusivity periods. In the absence of the anticompetitive Non-Compete

 Agreements, AstraZeneca would have done so. Specifically, absent the Handa Non-

 Compete Agreement, AstraZeneca would have launched authorized generic

 Seroquel XR in the 50mg, 150mg, 200mg and 300mg strengths contemporaneous

 with Handa/Par’s launch of generic Seroquel SR in these same strengths. Absent the

 Accord Non-Compete Agreement, AstraZeneca would have launched authorized



                                          79
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 83 of 145 PageID #: 576




 generic Seroquel XR in the 400mg strength contemporaneous with Accord’s launch

 of generic Seroquel XR in the 400mg strength.

       180. Conversely, if there were no agreements preventing AstraZeneca from

 launching immediately upon Handa/Par’s and Accord’s launches, then

 AstraZeneca’s waiting until Handa/Par’s and Accord’s 180-day exclusivity periods

 expired to launch authorized generic Seroquel XR was economically irrational. This

 is because there was no economically rational reason for AstraZeneca to forgo its

 AG Seroquel XR launches and competition with Handa/Par and Accord during

 Handa/Par’s and Accord’s 180-day exclusivity periods. During the 180-day

 exclusivity period, AstraZeneca was permitted to launch an AG which would only

 have to compete with a single generic competitor in each strength. But after expiry

 of Handa/Par’s and Accord’s 180-day exclusivity periods, other generics could and

 would launch and AstraZeneca’s AG would have to compete with those other

 generics too. Thus, it only made sense for AstraZeneca to forego its authorized

 generic launch during Handa/Par’s and Accord’s 180-day exclusivity periods as part

 of anticompetitive market-allocation or output-restriction agreements to compensate

 Handa/Par and Accord for delaying generic Seroquel XR competition.

       181. The payments AstraZeneca made to Handa/Par and Accord pursuant to

 the Non-Compete Agreements no-AG provisions had a cash value of as much as

 approximately $233.216 million to Handa/Par and $107.78 million to Accord. It



                                         80
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 84 of 145 PageID #: 577




 was AstraZeneca’s intention that these payments would induce Handa/Par and

 Accord to stay out of the market for Seroquel XR and its generic equivalents in

 return for sharing monopoly profits, a naked market allocation or output restriction

 agreement and a per se violation of the antitrust laws. Further, under a rule of reason

 analysis, the pay-for-delay payments from AstraZeneca to Handa/Par and Accord

 are large and unjustified, and Defendants had no procompetitive justification or other

 legitimate explanation for the payments. It has been established that there is no

 conceivable procompetitive justification for a covenant to delay the launch of AG(s).

         182. Absent AstraZeneca’s unlawful reverse payments to Handa/Par and

 Accord, any agreement resolving AstraZeneca’s patent infringement claim would

 have resulted in far less (or no) delay of Handa/Par’s and Accord’s generic Seroquel

 XR entry, generic competition would have been more robust, and generic prices

 would have been lower. But for the Non-Compete Agreements, Handa/Par and

 Accord would have launched their respective strengths of generic Seroquel XR

 earlier: during patent litigation (at risk), following a patent litigation victory, or

 pursuant to a negotiated entry date as part of an agreement that did not include

 reverse payments.73 At the same time, AstraZeneca would have competed for


    73
       As the Supreme Court stated, brand and generic companies can settle without
 reverse payments. “They may, as in other industries, settle in other ways, for
 example, by allowing the generic manufacturer to enter the patentee’s market prior
 to the patent’s expiration, without the patentee paying the challenger to stay out
 prior to that point.” FTC. v. Actavis, 133 S. Ct. at 2237.

                                           81
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 85 of 145 PageID #: 578




 generic Seroquel XR sales by immediately launching authorized generic Seroquel

 XR instead of waiting to launch its authorized generic Seroquel XR for 6 months

 following Handa/Par’s and Accord’s generic launches.

       183. On information and belief, and based on the fact that several Later-

 Filing Generics actually launched 180 days after Handa/Par and Accord, several

 other Later-Filing Generics had agreements with AstraZeneca that permitted entry

 upon Handa/Par’s and Accord’s launch, subject to Handa/Par’s and Accord’s 180-

 day exclusivity periods. Had Handa/Par and Accord launched their respective

 strengths of generic Seroquel XR earlier, those Later-Filing Generics would have

 launched earlier as well. But for the bottleneck of generic competition caused by the

 Non-Compete Agreements, and more specifically by those agreements’ foreseeable

 and intentional effect of causing Handa/Par’s and Accord’s 180-day exclusivity

 periods to remain untriggered and thus unelapsed for up to five additional years, until

 November 1, 2016, one or more Later-Filing Generics, would have launched earlier,

 along with Handa/Par’s generic, Accord’s generic, and the authorized generic,

 lowering generic Seroquel XR prices further still.

       184. Handa/Par’s and Accord’s reason that they did not launch earlier than

 November 1, 2016 had nothing to do with any purported infringement risk flowing

 from the ’437 Patent. Rather, Handa/Par’s and Accord’s generic launches were

 delayed by the anticompetitive Non-Compete Agreements, just as Defendants



                                           82
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 86 of 145 PageID #: 579




 intended. Further, Handa/Par and Accord, as first-time filers for their respective

 strengths during which no subsequent filer could launch an ANDA version of

 Seroquel XR. Handa/Par, Accord and AstraZeneca all realized that delaying the

 generic launches in exchange for no-AG promises would benefit each of them.

 AstraZeneca was benefitted by continuing to charge monopoly prices for Seroquel

 XR almost until the expiration of the ’437 Patent despite the weakness of the ’437

 Patent. This is because Handa and Accord were willing to be paid to delay their

 generic launches, and Handa/Par’s and Accord’s delay would delay the triggering of

 the Handa/Par’s and Accord’s 180-day exclusivity periods, thereby acting as a

 bottleneck to all Seroquel XR generic competition. Handa/Par and Accord benefitted

 by obtaining no-AG promises allowing them to be free from AG competition for the

 first 180-days after their delayed generic Seroquel XR launches.

       185. According to publicly available information through the FDA, in

 addition to first-filers Handa/Par and Accord, at least 12 additional companies filed

 ANDAs to sell generic Seroquel XR.

       186. According to information available publicly through the FDA, many of

 these entities received final approval on or around the end of Handa/Par’s and

 Accord’s actual 180-day exclusivity periods. These included Pharmadax Inc.,

 IntellipharmaCeutics Corp., Accord (as to the 150mg, 200mg and 300mg strengths),

 Par (as to the 400mg strength) and Lupin Ltd. These approvals would have been



                                          83
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 87 of 145 PageID #: 580




 granted earlier if Handa/Par’s and Accord’s 180-day exclusivity periods had been

 triggered (and elapsed) earlier as a result of Handa/Par and Accord launching generic

 Seroquel XR earlier, which would have occurred absent AstraZeneca’s payments to

 Handa/Par and to Accord to delay competition (i.e., absent AstraZeneca’s no-AG

 promises).

       187. But for Defendants’ ongoing performance and participation in the Non-

 Competition Agreements, generic competition from AG Seroquel XR, would have

 occurred earlier, and prices for extended-release quetiapine fumarate would have

 been lower. But for Defendants’ ongoing, illegal, anticompetitive conduct, generic

 versions of Seroquel XR would have become available much earlier, either through:

 (1) a Handa and/or Accord patent victory; (2) at-risk launch; or (3) agreement(s) that

 did not include unlawful payments for delay. Plaintiffs and other Class members

 would have paid lower prices for Seroquel XR and its generic equivalents.

 Defendants, by their conduct, have injured Plaintiffs and other Class members by

 causing them to pay millions of dollars in overcharges on their purchases of

 extended-release quetiapine fumarate.

                  VII.   MARKET POWER AND DEFINITION
       188. At all relevant times prior to November 1, 2016, AstraZeneca had and

 maintained monopoly power in the market for Seroquel XR and its generic

 equivalents because it had the power to maintain the price of extended-release



                                          84
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 88 of 145 PageID #: 581




 quetiapine fumarate at supracompetitive levels without losing sales so as to make

 the supracompetitive price unprofitable.

       189. Direct proof exists that AstraZeneca had monopoly power over the

 price of extended-release quetiapine fumarate. Such direct evidence includes, among

 other things, the abnormally-high price-cost margins enjoyed by AstraZeneca prior

 to entry of generic Seroquel XR and AstraZeneca's ability to profitably maintain the

 price of Seroquel XR well above competitive levels.

       190. Manufacturers attempt to differentiate brand name drugs like Seroquel

 XR based on features and benefits (including safety and efficacy), not based on price.

 Doctors and patients are generally price-insensitive when prescribing and taking

 prescription drugs like Seroquel XR. This is due in part to the presence of insurance

 that bears much of the cost of prescriptions and other institutional features of the

 pharmaceutical marketplace. Different patients may respond differently to different

 drugs and even drugs within its same therapeutic class do not constrain the price of

 Seroquel XR. In addition, consumers do not choose prescription drugs directly; they

 must be prescribed by a physician who does not pay for the drug and may not be

 aware of its price. This “price disconnect” blunts price competition among different

 drugs, even if they are prescribed for similar conditions.

       191. Other drugs that are not AB-rated to Seroquel XR cannot be substituted

 automatically for Seroquel XR by pharmacists, do not exhibit substantial cross-price



                                            85
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 89 of 145 PageID #: 582




 elasticity of demand with Seroquel XR, and thus are not economic substitutes for,

 nor reasonably interchangeable with, Seroquel XR.

       192. Products other than generic Seroquel XR are not economic substitutes

 for Seroquel XR or its generic equivalents, and the existence of other products used

 to treat depression, bipolar disorder, schizophrenia, or other illnesses treated by

 Seroquel XR did not significantly constrain AstraZeneca's pricing of Seroquel XR.

 On information and belief, AstraZeneca has never lowered the price of Seroquel XR

 in response to the pricing of other branded or generic drugs (other than generic

 Seroquel XR). AstraZeneca repeatedly raised Seroquel XR prices, by more than 5%

 each year, by an average of 1211% per year, over the period from when brand

 Seroquel XR launched through when generic Seroquel XR launched. Despite these

 repeated Seroquel XR price increases, Seroquel XR did not lose substantial sales to

 any product used to treat depression, bipolar disorder, schizophrenia, or other

 illnesses treated by Seroquel XR (other than generic Seroquel XR, when it

 launched). In addition, AstraZeneca repeatedly raised Seroquel XR prices without

 losing substantial sales to other products despite the launches of lower-cost, generic

 versions of other products approved to treat the same indications as Seroquel XR,

 including the 2012 launch of generic Seroquel IR (an immediate-release version of

 the same molecule as Seroquel XR) and the 2015 entry of generic Abilify (another

 drug approved to treat schizophrenia, depression, and bipolar disorder).



                                          86
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 90 of 145 PageID #: 583




       193. AstraZeneca needed to control only the sales of Seroquel XR and its

 generic equivalents, and no other products, in order to maintain the price of Seroquel

 XR profitably at supracompetitive prices. Only the market entry of a competing,

 generic version of Seroquel XR would render AstraZeneca unable to profitably

 maintain its prices of Seroquel XR without losing substantial sales.

       194. To the extent Plaintiffs are legally required to prove monopoly power

 circumstantially by first defining a relevant product market, the relevant market is

 Seroquel XR (in all its forms and dosage strengths) and generic Seroquel XR (in all

 its forms and dosage strengths). The relevant geographic market is the United States.

       195. AstraZeneca's anticompetitive reverse payments to Handa/Par and to

 Accord demonstrate that AstraZeneca enjoyed market and/or monopoly power with

 respect to extended-release quetiapine fumarate tablets.

       196. A small but significant non-transitory price increase above the

 competitive level for Seroquel XR by AstraZeneca would not cause a loss of sales

 sufficient to make the price increase unprofitable.

       197. At competitive price levels, Seroquel XR does not exhibit significant

 positive cross-price elasticity of demand with any product other than generic

 Seroquel XR.




                                          87
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 91 of 145 PageID #: 584




       198. AstraZeneca, at all relevant times, enjoyed high barriers to entry with

 respect to competition to the above-defined relevant product market due to patent

 and other regulatory protections, and high costs of entry and expansion.

       199. During the relevant period, Defendants' anticompetitive conduct has

 significantly damaged competition and consumers through a reduction of output and

 higher prices caused by an elimination or reduction of lower cost generic Seroquel

 XR throughout the United States.

       200. AstraZeneca has maintained and exercised the power to exclude and

 restrict competition to Seroquel XR and its AB-rated generics. AstraZeneca sold

 Seroquel XR at prices well in excess of marginal costs and substantially in excess of

 the competitive price, and enjoyed high profit margins.

       201. At all relevant times prior to November 1, 2016, AstraZeneca's market

 share in the relevant market was 100%, implying substantial monopoly power.

                            VIII. MARKET EFFECTS

       202. The Defendants willfully and unlawfully maintained their market

 power by engaging in an overarching scheme to exclude competition. The

 Defendants designed a scheme to delay competition on the products’ merits, to

 further AstraZeneca’s anticompetitive purpose of forestalling generic competition

 against Seroquel XR, in which Handa/Par and Accord cooperated in order to

 increase their own profits. The Defendants carried out the scheme with the



                                          88
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 92 of 145 PageID #: 585




 anticompetitive intent and effect of maintaining supra-competitive prices for

 extended-release quetiapine fumarate ezetimibe tablets.

       203. The Defendants’ acts and practices had the purpose and effect of

 restraining competition unreasonably and injuring competition by protecting brand

 Seroquel XR, and later Handa/Par and Accord’s generic Seroquel XR, from

 competition. These actions allowed the Defendants to maintain a monopoly and

 exclude competition in the market for Seroquel XR and its AB-rated generic

 equivalents, to the detriment of the Plaintiffs and all other members of the End-Payor

 purchaser Class.

       204. The Defendants’ exclusionary conduct delayed generic competition

 and unlawfully enabled AstraZeneca and Handa/Par and Accord to sell Seroquel XR

 without further generic competition. Were it not for the Defendants’ illegal conduct,

 one or more additional generic versions of Seroquel XR would have entered the

 market sooner, and Handa/Par’s and Accord’s generic would have faced competition

 during its 180-day exclusivity period from an AstraZeneca authorized generic.

       205. The Defendants’ illegal acts and conspiracy to delay generic

 competition for Seroquel XR caused the Plaintiffs and all Class members to pay

 more than they would have paid for extended-release quetiapine fumarate absent this

 illegal conduct.

       206. If generic competitors had not been unlawfully prevented from entering



                                          89
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 93 of 145 PageID #: 586




 the market earlier and competing in the relevant markets, End-Payor purchasers,

 such as the Plaintiffs and Class members, would have paid less for extended-release

 quetiapine fumarate by (a) paying lower prices on their remaining brand purchases

 of Seroquel XR, (b) substituting purchases of less-expensive generic Seroquel XR

 for their purchases of more-expensive brand Seroquel XR, and/or (c) purchasing

 generic Seroquel XR at lower prices sooner.

       207. Thus, the Defendants’ unlawful conduct deprived the Plaintiffs and

 members of the Class of the benefits from the competition that the antitrust laws are

 designed to ensure.

        IX.   ANTITRUST IMPACT AND IMPACT ON INTERSTATE
                             COMMERCE

       208. During the relevant time period, the Defendants manufactured, sold,

 and shipped Seroquel XR and generic Seroquel XR across state lines in an

 uninterrupted flow of interstate commerce.

       209. During the relevant time period, the Plaintiffs and members of the Class

 purchased substantial amounts of Seroquel XR and/or generic Seroquel XR

 indirectly from the Defendants. As a result of the Defendants’ illegal conduct, the

 Plaintiffs and the members of the Class were compelled to pay, and did pay,

 artificially inflated prices for Seroquel XR and generic Seroquel XR. Those prices

 were substantially greater than the prices that members of the Class would have paid

 absent the illegal conduct alleged herein, because: (1) the price of brand-name


                                          90
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 94 of 145 PageID #: 587




 Seroquel XR was artificially inflated by Defendants’ illegal conduct, (2) Class

 members were deprived of the opportunity to purchase lower-priced generic versions

 of Seroquel XR sooner, and/or (3) the price of AB-rated Seroquel XR was artificially

 inflated by Defendants’ illegal conduct. The supracompetitive prices were paid at

 the point of sale, which is where Plaintiffs and the End-Payor Class suffered antitrust

 impact.

       210. As a consequence, Plaintiffs and members of the Class have sustained

 substantial damages to their business and property in the form of overcharges. The

 full amount and forms of components of such damages will be calculated after

 discovery and upon proof at trial. Commonly used and well-accepted economic

 models can be used to measure both the extent and the amount of the

 supracompetitive charge passed through the chain of distribution to end payors such

 as Plaintiffs and the members of the Class.

       211. General economic theory recognizes that any overcharge at a higher

 level of distribution generally results in higher prices at every level below. See

 Hovenkamp, FEDERAL ANTITRUST POLICY, THE LAW OF COMPETITION

 AND ITS PRACTICE (1994) at 624. According to Professor Hovenkamp, “[e]very

 person at every stage in the chain will be poorer as a result of the monopoly price at

 the top.” Professor Hovenkamp also acknowledges that “[t]heoretically, one can




                                           91
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 95 of 145 PageID #: 588




 calculate the percentage of any overcharge that a firm at one distribution level will

 pass on to those at the next level.”

       212. Further, the institutional structure of pricing and regulation in the

 pharmaceutical drug industry assures that overcharges at the higher level of

 distribution are passed on to end payors. Wholesalers and retailers passed on the

 inflated prices of Seroquel XR and AB-rated generic Seroquel XR to Plaintiffs and

 the Class of end-payors defined herein. AstraZeneca’s anticompetitive actions

 enabled it to indirectly charge End-Payors prices in excess of what it otherwise

 would have been able to charge absent its unlawful actions with Handa/Par and

 Accord.

       213. The prices were inflated as a direct and foreseeable result of

 AstraZeneca’s anticompetitive conduct individually and with Handa/Par and

 Accord.

       214. The inflated prices the End-Payor Class paid are traceable to, and the

 foreseeable result of, the overcharges by AstraZeneca and Handa/Par and Accord.

       215. During the relevant time period, the Defendants used various devices

 to effectuate the illegal acts alleged herein, including the United States mail,

 interstate and foreign travel, and interstate and foreign wire commerce. All the

 Defendants engaged in illegal activities, as charged in herein, within the flow of, and

 substantially affecting, interstate commerce.



                                           92
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 96 of 145 PageID #: 589




       216. The Defendants’ conduct was within the flow of, and was intended to

 have and did have a substantial effect on, interstate commerce of the United States,

 including in this District.

       217. During the Class Period, each Defendant, or one or more of each

 Defendant’s affiliates, used the instrumentalities of interstate commerce to join or

 effectuate the scheme. The scheme in which the Defendants participated had a direct,

 substantial, and reasonably foreseeable effect on interstate commerce.

                 X.     EFFECT ON INTRASTATE COMMERCE

       218. During the relevant time period, branded Seroquel XR, manufactured

 and sold by AstraZeneca, was shipped into each state and was sold to or paid for by

 End-Payors.     Beginning around November 1, 2016, generic Seroquel XR,

 manufactured and/or sold by Handa/Par and Accord, was shipped into each state and

 was sold to or paid by End-Payors.

       219. During the relevant time period, in connection with the purchase and

 sale of branded Seroquel XR, money exchanged hands and business

 communications and transactions occurred in each state.          Beginning around

 November 1, 2016, in connection with the purchase and sale of generic Seroquel

 XR, money exchanged hands and business communications and transactions

 occurred in each state.




                                         93
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 97 of 145 PageID #: 590




       220. Defendants’ conduct as set forth in this Second Consolidated Amended

 Complaint had substantial effects on intrastate commerce in that, inter alia, retailers

 within each state were foreclosed from offering cheaper Seroquel XR and generic

 extended-release quetiapine fumarate to End-Payors purchasing inside each

 respective state, and Defendants entered into an unlawful anticompetitive agreement

 that affected commerce in each state.

                        XI.    CONTINUING VIOLATION

       221. This Complaint alleges a continuing course of conduct (including

 conduct within the limitations periods), and Defendants’ unlawful conduct has

 inflicted continuing and accumulating harm within the applicable statutes of

 limitations. Thus, Plaintiffs and the members of the proposed Class can recover for

 damages that they suffered during any applicable limitations period.

       222. As a result, Plaintiffs’ and the proposed Class members’ claims are

 timely under all applicable statutes of limitations affecting the Plaintiffs’ and the

 proposed Class members’ claims.

                     XII.     CLASS ACTION ALLEGATIONS

       223. Plaintiffs bring this action on their own behalf and on behalf of all

 others similarly situated as a class action under Rules 23(a) and 23(b)(3) of the

 Federal Rules of Civil Procedure, seeking damages pursuant to the common law of

 unjust enrichment and the antitrust, unfair competition, and consumer protection



                                           94
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 98 of 145 PageID #: 591




 laws of the states listed below (the “Indirect Purchaser States”), and as representative

 of a class defined as follows:

              All persons and entities in the Indirect Purchaser States
              and territories who indirectly purchased, paid and/or
              provided reimbursement for some or all of the purchase
              price of brand or generic Seroquel XR, other than for
              resale, at any time during the period from September 5,
              2013 through and until the anticompetitive effects of
              Defendants’ challenged conduct cease (the “Class
              Period”).
       224. Excluded from the Class are:

              a.     Defendants and their counsel, officers, directors, management,
                     employees, subsidiaries, and affiliates;
              b.     all federal governmental entities;

              c.     all persons or entities who purchased Seroquel XR for purposes
                     of resale;

              d.     fully insured health plans (i.e., health plans that purchased
                     insurance from another third-party payor covering 100% of the
                     plan’s reimbursement obligations to its members);

              e.     any “flat co-pay” consumers whose purchases of Seroquel XR
                     were paid in part by a third-party payor and whose co-payment
                     was the same regardless of the retail purchase price;

              f.     pharmacy benefit managers; and

              g.     all judges assigned to this case and any members of their
                     immediate families.

       225. Members of the Class are so numerous and widely geographically

 dispersed throughout the United States and its territories that joinder is

 impracticable. Plaintiffs believe that there are hundreds of thousands of members of


                                           95
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 99 of 145 PageID #: 592




 the Class, in an amount to be determined in discovery and at trial. Further, the

 identities of Class members will be readily ascertainable through business records

 kept in regular order.

          226. Plaintiffs’ claims are typical of the claims of members of the Class.

 Plaintiffs and all members of the Class were damaged by the same wrongful conduct

 by Defendants, and all paid artificially inflated prices for Seroquel XR and were

 deprived of the benefits of competition from less expensive generic versions as a

 result of Defendants’ conduct.

          227. Plaintiffs will fairly and adequately protect and represent the interests

 of the Class. Plaintiffs’ interests are coincident with, and not antagonistic to, the

 Class.

          228. Plaintiffs are represented by counsel who are experienced and

 competent in the prosecution of class action litigation, and who have particular

 experience with class action litigation involving the pharmaceutical industry.

          229. Questions of law and fact common to members of the class predominate

 over questions, if any, that may affect only individual class members, because

 Defendants have acted on grounds generally applicable to the entire class. Such

 generally applicable conduct is inherent in Defendants’ wrongful conduct.

          230. Questions of law and fact common to the Class include:




                                            96
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 100 of 145 PageID #: 593




             (a)   whether Defendants unlawfully maintained monopoly power

                   through all or part of its overarching scheme;

             (b)   whether Defendants’ anticompetitive scheme suppressed generic

                   competition to Seroquel XR;

             (c)   as to those parts of Defendants’ challenged conduct for which

                   such justifications may be offered, whether there exist

                   cognizable, non-pretextual procompetitive justifications, which

                   Defendants’ challenged conduct was the least restrictive means

                   of achieving, that offset the harm to competition in the markets

                   in which Seroquel XR and generic Seroquel XR is sold;

             (d)   whether direct proof of Defendants’ monopoly power is

                   available, and if available, whether it is sufficient to prove

                   AstraZeneca’s monopoly power without the need to also define

                   a relevant market;

             (e)   to the extent a relevant market or markets must be defined, what

                   that definition is, or those definitions are;

             (f)   determination of a reasonable estimate of the amount of delay

                   Defendants’ unlawful monopolistic, unfair, and unjust conduct

                   caused;




                                          97
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 101 of 145 PageID #: 594




             (g)   whether Defendants’ scheme, in whole or in part, has

                   substantially affected interstate commerce;

             (h)   whether the Defendants’ scheme, in whole or in part, has

                   substantially affected intrastate commerce;

             (i)   whether AstraZeneca and Handa/Par and Accord conspired to

                   delay competition for Seroquel XR;

             (j)   whether, pursuant     to   the reverse payment       agreement,

                   AstraZeneca’s promise not to compete against Handa/Par’s and

                   Accord’s generic product constituted a payment;

             (k)   whether AstraZeneca’s compensation to Handa/Par and Accord

                   was large and unexplained;

             (l)   whether the reverse payment agreement created a bottleneck to

                   further delay generic competition for Handa/Par and Accord;

             (m)   whether the reverse payment harmed competition;

             (n)   whether before November 1, 2016, AstraZeneca possessed the

                   ability to control prices and/or exclude competition for Seroquel

                   XR;

             (o)   Whether the Defendants’ unlawful monopolistic conduct was a

                   substantial contributing factor in causing some amount of delay

                   of the entry of AB-rated generic Seroquel XR;



                                        98
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 102 of 145 PageID #: 595




              (p)    whether Defendants’ scheme, in whole or in part, caused antitrust

                     injury to the business or property of Plaintiffs and members of

                     the Class in the nature of overcharges; and

              (q)    the quantum of overcharges paid by the Class in the aggregate.

       231. Class action treatment is a superior method for the fair and efficient

 adjudication of this controversy. Among other things, class treatment will permit a

 large number of similarly situated persons to prosecute their common claims in a

 single forum simultaneously, efficiently, and without the unnecessary duplication of

 evidence, effort, and expense that numerous individual actions would engender. The

 benefits of proceeding through the class mechanism, including providing injured

 persons or entities with a method for obtaining redress on claims that might not be

 practicable to pursue individually, substantially outweigh any difficulties that may

 arise in management of this class action.

       232. Plaintiffs know of no difficulty to be encountered in the maintenance

 of this action that would preclude its maintenance as a class action.

                           XIII. CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELEIF
                           For Monopolization Under State Law
                             (Asserted Against AstraZeneca)

       233. Plaintiffs incorporate by reference all the allegations above as though

 fully set forth herein.



                                             99
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 103 of 145 PageID #: 596




       234. As described above, up to at least November 1, 2016, AstraZeneca

 possessed monopoly power nationwide and in each of the United States and its

 territories in the market for extended-release quetiapine fumarate tablets. No other

 manufacturer sold a competing version of Seroquel XR before November 1, 2016.

       235. At all relevant times, AstraZeneca possessed substantial market power

 (i.e., monopoly power) in the relevant market. AstraZeneca possessed the power to

 control prices in, prevent prices from falling in, and exclude competitors from the

 relevant market.

       236. Through its overarching anticompetitive scheme, as alleged above,

 AstraZeneca willfully maintained its monopoly power in the relevant market using

 restrictive or exclusionary conduct, rather than by means of greater business acumen

 or a historic accident, and thereby injured Plaintiffs and the Class. AstraZeneca’s

 anticompetitive conduct was done with the specific intent to maintain its monopoly

 in the market for Seroquel XR in the United States.

       237. AstraZeneca      knowingly     and   intentionally   engaged    in   this

 anticompetitive scheme to monopolize the extended-release quetiapine fumarate

 market as described above. AstraZeneca accomplished this scheme by, inter alia,

 (1) entering into illegal agreements which delayed the entry of generic Seroquel XR

 in order to lengthen the period in which AstraZeneca’s brand Seroquel XR could

 monopolize the market and make supracompetitive profits; (2) not bringing an



                                         100
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 104 of 145 PageID #: 597




 authorized generic to market during Handa/Par’s and Accord’s 180-day generic

 exclusivity period, thereby allowing Handa/Par and Accord to monopolize the

 generic market for Seroquel XR during the period, and allowing Handa/Par and

 Accord to charge supracompetitive profits; and (3) raising and maintaining the prices

 so that Plaintiffs and Class members would pay for Seroquel XR at supracompetitive

 prices.

       238. The goal, purpose, and effect of AstraZeneca’s scheme was to prevent

 and delay the sale of extended-release quetiapine fumarate tablets products in the

 United States at prices significantly below AstraZeneca’s prices for Seroquel XR,

 thereby effectively preventing the average market price of extended-release

 quetiapine fumarate products from declining dramatically.

       239. The goal, purpose and effect of AstraZeneca’s scheme was also to

 maintain and extend its monopoly power with respect to extended-release quetiapine

 fumarate products. AstraZeneca’s illegal scheme allowed it to continue charging

 supracompetitive prices for extended-release quetiapine fumarate products, without

 a substantial loss of sales, reaping substantial unlawful monopoly profits.

       240. Plaintiffs and members of the Class purchased substantial amounts of

 Seroquel XR and/or AB-rated generic equivalents indirectly from AstraZeneca

 and/or other manufacturers.




                                          101
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 105 of 145 PageID #: 598




       241. As a result of AstraZeneca’s illegal conduct, Plaintiffs and members of

 the Class were compelled to pay, and did pay, more than they would have paid for

 their extended-release quetiapine fumarate requirements absent AstraZeneca’s

 illegal conduct. But for AstraZeneca’s illegal conduct, competitors would have

 begun selling generic Seroquel XR sooner than they did, and prices for extended-

 release quetiapine fumarate products would have been lower, sooner.

       242. Had manufacturers of generic extended-release quetiapine fumarate

 entered the market and lawfully competed with AstraZeneca in a timely fashion,

 Plaintiffs and other members of the Class would have substituted lower-priced

 generic extended-release quetiapine fumarate products for the higher-priced brand-

 name Seroquel XR for some or all of their extended-release quetiapine fumarate

 products requirements, and/or would have paid lower net prices on their remaining

 Seroquel XR and/or AB-rated bioequivalent purchases.

       243. By engaging in the foregoing conduct, AstraZeneca violated the

 following state antitrust laws:

           a. AstraZeneca intentionally and wrongfully maintained monopoly power

              in the relevant market in violation of Arizona Rev. Stat. §§ 44-1403, et

              seq., with respect to purchases of Seroquel XR and AB-rated

              bioequivalents in Arizona by Seroquel XR members of the Class.




                                         102
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 106 of 145 PageID #: 599




          b. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Cal. Bus. & Prof. Code §§ 17200,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in California by members of the Class.

          c. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of D.C. Code §§ 28-4503, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in the District of Columbia by members of the Class.

          d. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Hawaii Rev. Stat. 480-1, et seq.

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in Hawaii by members of the Class.

          e. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Illinois Antitrust Act (740 Illinois

             Compiled Statutes 10/1, et seq.), with respect to purchases of Seroquel

             XR and AB-rated bioequivalents in Illinois by members of the Class.

          f. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Iowa Code §§ 553.5 et seq., with

             respect to purchases of Seroquel XR and AB-rated bioequivalents in

             Iowa by members of the Class.AstraZeneca intentionally and



                                          103
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 107 of 145 PageID #: 600




             wrongfully maintained monopoly power in the relevant market in

             violation of Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to

             purchases of Seroquel XR and AB-rated bioequivalents in Maine by

             members of the Class.

          g. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Md. Com’l Law Code Ann. § 11-

             204(a), et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Maryland by members of the Class.

          h. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Mich. Comp. Laws Ann. §§

             445.773, et seq., with respect to purchases of Seroquel XR and AB-

             rated bioequivalents in Michigan by members of the Class.

          i. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Minn. Stat. §§ 325D.49, et seq.,

             and Minn. Stat. § 8.31, et seq., with respect to purchases of Seroquel

             XR and AB-rated bioequivalents in Minnesota by members of the

             Class.

          j. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Miss. Code Ann. §§ 75-21-3, et




                                        104
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 108 of 145 PageID #: 601




             seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Mississippi by members of the Class.

          k. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Mont. Code § 30-14-103, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in Montana by members of the Class.

          l. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Neb. Code Ann. §§ 59-802, et

             seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Nebraska by members of the Class.

          m. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Nev. Rev. Stat. Ann. §§ 598A.060,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Nevada by members of the Class.

          n. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of N.H. Rev. Stat. Ann. §§ 356.11,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in New Hampshire by members of the Class.

          o. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of N.M. Stat. Ann. §§ 57-1-2, et seq.,



                                         105
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 109 of 145 PageID #: 602




             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in New Mexico by members of the Class.

          p. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of N.Y. Gen. Bus. Law § 340, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in New York by members of the Class.

          q. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of N.C. Gen. Stat. §§ 75-2.1, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in North Carolina by members of the Class.

          r. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of N.D. Cent. Code §§ 51-08.1-03,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in North Dakota by members of the Class.

          s. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Or. Rev. Stat. § 646.730, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in Oregon by members of the Class.

          t. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of R.I. Gen. Laws §§ 6-36-5 et seq.,



                                         106
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 110 of 145 PageID #: 603




             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in Rhode Island by members of the Class.

          u. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of S.D. Codified Laws §§ 37-1-3.2,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in South Dakota by members of the Class.

          v. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Tenn. Code Ann. §§ 47-25-101,

             et seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Tennessee by members of the Class.

          w. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Utah Code Ann. §§ 76-10-911, et

             seq., with respect to purchases of Seroquel XR and AB-rated

             bioequivalents in Utah by members of the Class.

          x. AstraZeneca intentionally and wrongfully maintained monopoly power

             in the relevant market in violation of Vt. Stat. Ann. 9, §§ 2453, et seq.,

             with respect to purchases of Seroquel XR and AB-rated bioequivalents

             in Vermont by members of the Class.

          y. AstraZeneca intentionally and wrongfully maintained monopoly

             power in the relevant markets in violation of W.Va. Code §§ 47-18-4,



                                         107
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 111 of 145 PageID #: 604




                  et seq., with respect to purchases of Seroquel XR and AB-rated

                  bioequivalents in West Virginia by members of the Class.

             z.     AstraZeneca intentionally and wrongfully maintained monopoly

                    power in the relevant market in violation of Wis. Stat. §§ 133.03, et

                    seq., with respect to purchases of Seroquel XR and AB-rated

                    bioequivalents in Wisconsin by members of the Class.

        244. Plaintiffs and members of the Class have been injured in their business

 or property by reason of Defendants’ antitrust violations alleged in this Claim. Their

 injuries consist of: (1) being denied the opportunity to purchase lower-priced generic

 extended-release quetiapine fumarate, sooner, and (2) paying higher prices for

 extended-release quetiapine fumarate products than they would have paid in the

 absence of Defendants’ conduct. These injuries are of the type the antitrust laws

 were designed to prevent, and flow from that which makes Defendants’ conduct

 unlawful.

        245. Plaintiffs and the Class seek damages and multiple damages as

 permitted by law for their injuries by Defendants’ violations of the aforementioned

 statutes.

                          Compliance with Notice Requirements

        246. In accordance with the requirements of Arizona Revised Statute § 44-

 1415; Hawaii Revised Statute § 480-13.3(a); 815 Illinois Compiled Statutes §



                                             108
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 112 of 145 PageID #: 605




 505/10a(d); Nevada Revised Statute § 598A.210(3); New York General Business

 Law § 340(5); Rhode Island General Laws § 6-36-21; and Utah Code § 76-10-3109,

 on September 19, 2019, counsel sent letters by certified mail, return receipt

 requested, to:

              a. Mark Brnovich, Attorney General of Arizona;

              b. Clare E. Connors, Attorney General of Hawaii;

              c. Kwame Raoul, Attorney General of Illinois;

              d. Aaron Ford, Attorney General of Nevada;

              e. Letitia James, Attorney General of New York;

              f. Peter F. Neronha, Attorney General of Rhode Island; and

              g. Sean Reyes, Attorney General of Utah,

 informing them of the existence of the Class Action Complaint, identifying the

 relevant state antitrust provisions, and enclosing a copy of a Class Action Complaint.

                            SECOND CLAIM FOR RELIEF
                      For Conspiracy to Monopolize Under State Law
                            (Asserted Against All Defendants)

       247. Plaintiffs incorporate by reference all the allegations above as though

 fully set forth herein.

       248. As described above, up to at least November 1, 2016, AstraZeneca

 possessed monopoly power nationwide and in each of the United States in the market




                                          109
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 113 of 145 PageID #: 606




 for extended-release quetiapine fumarate tablets. No other manufacturer sold a

 competing version of Seroquel XR before November 1, 2016.

       249. Defendants willfully and unlawfully engaged in a continuing illegal

 conspiracy to monopolize the extended-release quetiapine fumarate by entering into

 an anticompetitive agreement and scheme to keep generic equivalents from the

 market—not as a result of providing a superior product, business acumen, or

 historical accident.

       250. Defendants knowingly and intentionally conspired to monopolize the

 extended-release quetiapine fumarate products (i.e., Seroquel XR in all forms and

 dosage strengths) and AB-rated bioequivalent extended-release quetiapine fumarate

 products market as described above. Defendants accomplished this scheme by, inter

 alia, (1) entering into illegal agreements which delayed the entry of generic Seroquel

 XR in order to lengthen the period in which AstraZeneca’s brand Seroquel XR could

 monopolize the market and make supracompetitive profits; (2) conspiring to not

 bring an authorized generic to market during Handa/Par’s and Accord’s 180-day

 generic exclusivity period, thereby allowing Handa/Par and Accord to monopolize

 the generic market for Seroquel XR during the period, and allowing Handa/Par and

 Accord to charge supracompetitive profits; (3) raising and maintaining the prices so

 that Plaintiffs and Class members would pay for Seroquel XR at supracompetitive

 prices; (4) unlawfully agreeing to divide a market and delay price reductions and



                                          110
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 114 of 145 PageID #: 607




 generic competition for Seroquel XR; and (5) otherwise conspiring to unlawfully

 monopolize and conspire to monopolize the market for extended-release quetiapine

 fumarate.

       251. The goal, purpose, and effect of Defendants’ scheme was to prevent

 and delay the sale of extended-release quetiapine fumarate tablets products in the

 United States and its territories at prices significantly below AstraZeneca’s prices

 for Seroquel XR, thereby effectively preventing the average market price of

 extended-release quetiapine fumarate products from declining dramatically.

       252. The goal, purpose and effect of Defendants’ scheme was also to

 maintain and extend its monopoly power with respect to extended-release quetiapine

 fumarate products. Defendants’ illegal scheme allowed AstraZeneca to continue

 charging supracompetitive prices for extended-release quetiapine fumarate products,

 without a substantial loss of sales, reaping substantial unlawful monopoly profits.

 Defendants’ scheme allowed Handa/Par and Accord to reap the benefits of reduced

 generic competition in the United States and to charge supracompetitive prices.

       253. Plaintiffs and members of the Class purchased substantial amounts of

 Seroquel XR and/or AB-rated generic equivalents indirectly from Defendants and/or

 other manufacturers.

       254. As a result of Defendants’ illegal conduct, Plaintiffs and members of

 the Class were compelled to pay, and did pay, more than they would have paid for



                                         111
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 115 of 145 PageID #: 608




 their extended-release quetiapine fumarate requirements absent Defendants’ illegal

 conduct. But for Defendants’ illegal conduct, competitors would have begun selling

 generic Seroquel XR sooner than they did, and prices for extended-release

 quetiapine fumarate products would have been lower, sooner.

       255. Had manufacturers of generic extended-release quetiapine fumarate

 entered the market and lawfully competed with AstraZeneca in a timely fashion,

 Plaintiffs and other members of the Class would have substituted lower-priced

 generic extended-release quetiapine fumarate products for the higher-priced brand-

 name Seroquel XR for some or all of their extended-release quetiapine fumarate

 products requirements, and/or would have paid lower net prices on their remaining

 Seroquel XR and/or AB-rated bioequivalent purchases.

       256. But for Defendants’ illegal conduct, competitors would have begun

 marketing generic versions of Seroquel XR well before November 1, 2016, and they

 would have been able to market such versions more successfully.

       257. By engaging in the foregoing conduct, Defendants violated the

 following state antitrust laws:

             a. Defendants intentionally and wrongfully engaged in a conspiracy to

                monopolize the relevant market in violation of Arizona Rev. Stat. §§

                44-1402, et seq., with respect to purchases of Seroquel XR and AB-

                rated bioequivalents in Arizona by members of the Class.



                                        112
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 116 of 145 PageID #: 609




            b. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Cal. Bus. & Prof.

               Code §§ 16700 and 17200, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in California by members

               of the Class.

            c. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of D.C. Code §§ 28-

               4503, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in the District of Columbia by members of the Class.

            d. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Fla. Stat. §§ 501.201,

               et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Florida by members of the Class, and this conduct

               constitutes a predicate act under the Florida Deceptive Practices Act.

            e. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Hawaii Rev. Stat.

               480-1, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Hawaii by members of the Class.

            f. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Illinois Antitrust Act



                                        113
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 117 of 145 PageID #: 610




               (740 Illinois Compiled Statutes 10/1, et seq.), with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in Illinois by

               members of the Class.

            g. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Iowa Code §§ 535.5,

               et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Iowa by members of the Class.

            h. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Kan. Stat. Ann. §§ 50-

               101, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Kansas by members of the Class.

            i. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Me. Rev. Stat. Ann.

               10, §§ 1102, et seq., with respect to purchases of Seroquel XR and

               AB-rated bioequivalents in Maine by members of the Class.

            j. Defendants intentionally and wrongfully engaged in conspiracy to

               monopolize the relevant market in violation of Md. Com’l Law Code

               Ann. § 11-204(a), et seq., with respect to purchases of Seroquel XR

               and AB-rated bioequivalents in Maryland by members of the Class.




                                        114
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 118 of 145 PageID #: 611




            k. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Mich. Comp. Laws

               Ann. §§ 445.772, et seq., with respect to purchases of Seroquel XR

               and AB-rated bioequivalents in Michigan by members of the Class.

            l. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Minn. Stat. §§

               325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in Minnesota

               by members of the Class.

            m. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Miss. Code Ann. §§

               75-21-3, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Mississippi by members of the Class.

            n. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Mont. Code § 30-14-

               103, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Montana by members of the Class.

            o. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Neb. Code Ann. §§




                                       115
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 119 of 145 PageID #: 612




               59-802, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Nebraska by members of the Class.

            p. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Nev. Rev. Stat. Ann.

               §§ 598A.060, et seq., with respect to purchases of Seroquel XR and

               AB-rated bioequivalents in Nevada by members of the Class.

            q. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of N.H. Rev. Stat. Ann.

               §§ 356.11, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in New Hampshire by members of the Class.

            r. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of N.M. Stat. Ann. §§

               57-1-2, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in New Mexico by members of the Class.

            s. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of N.Y. Gen. Bus. Law

               §§ 340, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in New York by members of the Class.

            t. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of N.C. Gen. Stat. §§ 75-



                                        116
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 120 of 145 PageID #: 613




               2.1, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in North Carolina by members of the Class.

            u. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of N.D. Cent. Code §§

               51-08.1-02, et seq., with respect to purchases of Seroquel XR and

               AB-rated bioequivalents in North Dakota by members of the Class.

            v. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Or. Rev. Stat. §

               646.730, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Oregon by members of the Class.

            w. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of R.I. Gen. Laws §§ 6-

               36-5 et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Rhode Island by members of the Class.

            x. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of S.D. Codified Laws

               Ann. §§ 37-1-3.2, et seq., with respect to purchases of Seroquel XR

               and AB-rated bioequivalents in South Dakota by members of the

               Class.




                                       117
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 121 of 145 PageID #: 614




            y. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Tenn. Code Ann. §§

               47-25-101, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Tennessee by members of the Class.

            z. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Utah Code Ann. §§

               76-10-911, et seq., with respect to purchases of Seroquel XR and AB-

               rated bioequivalents in Utah by members of the Class.

            aa. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Vt. Stat. Ann. 9, §§

               2453, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Vermont by members of the Class.

            bb.Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant markets in violation of W.Va. Code §§ 47-

               18-3, et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in West Virginia by members of the Class.

            cc. Defendants intentionally and wrongfully engaged in a conspiracy to

               monopolize the relevant market in violation of Wis. Stat. §§ 133.03,

               et seq., with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Wisconsin by members of the Class.



                                       118
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 122 of 145 PageID #: 615




       258. Plaintiffs and members of the Class have been injured in their business

 or property by reason of Defendants’ antitrust violations alleged in this claim. Their

 injuries consist of: (1) being denied the opportunity to purchase lower-priced generic

 extended-release quetiapine fumarate products, sooner, and (2) paying higher prices

 for extended-release quetiapine fumarate products than they would have paid in the

 absence of Defendants’ conduct. These injuries are of the type the antitrust laws

 were designed to prevent, and flow from that which makes Defendants’ conduct

 unlawful.

       259. Plaintiffs and the Class seek damages and multiple damages as

 permitted by law for their injuries by Defendants’ violations of the aforementioned

 statutes

                            THIRD CLAIM FOR RELIEF
                    Combination and Conspiracy in Restraint of Trade
                          (Asserted Against All Defendants)

       260. Plaintiffs incorporate by reference all the allegations above as though

 fully set forth herein.

       261. This claim is pled against all Defendants.

       262. Defendants willfully and unlawfully engaged in a continuing illegal

 contract, combination, and conspiracy to restrain trade in the extended-release

 quetiapine fumarate market by engaging in an anticompetitive scheme to keep




                                          119
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 123 of 145 PageID #: 616




 generic equivalents from the market and to allocate the market between horizontal

 competitors.

       263. Defendants accomplished this scheme by, inter alia, (1) entering into

 illegal agreements which delayed the entry of generic Seroquel XR in order to

 lengthen the period in which AstraZeneca’s brand Seroquel XR could monopolize

 the market and make supracompetitive profits; (2) illegally agreeing to not bring an

 authorized generic to market during Handa/Par’s and Accord’s 180-day generic

 exclusivity period, thereby allowing Handa/Par and Accord to monopolize the

 generic market for Seroquel XR during the period, and allowing Handa/Par and

 Accord to charge supracompetitive profits; (3) raising and maintaining the prices so

 that Plaintiffs and Class members would pay for Seroquel XR at supracompetitive

 prices; (4) unlawfully agreeing to divide a market and delay price reductions and

 generic competition for Seroquel XR; and (5) entering into illegal settlement

 agreements to cover the terms of the agreement allocating the market for extended-

 release quetiapine fumarate in the United States and its territories.

       264. The agreements between Defendants are horizontal market allocation

 and price fixing agreements between actual or potential competitors and are illegal

 per se under state antitrust laws. Alternatively, this Second Consolidated Amended

 Complaint alleges that these agreements are an unreasonable restraint of trade, in

 violation of state antitrust law, under a “quick look” or “rule of reason” analysis.



                                           120
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 124 of 145 PageID #: 617




       265. Alternatively, AstraZeneca’s agreements, including its agreement with

 Handa/Par and Accord, are presumptively anticompetitive reverse payment

 settlements, subject to “quick look” rule of reason scrutiny, because AstraZeneca

 provided substantial consideration in exchange for each generic manufacturer’s

 agreement to delay market entrance.

       266. Through the agreements, AstraZeneca and Handa/Par and Accord

 joined in an anticompetitive scheme as co-conspirators. The Handa/Par and Accord

 Delay Agreement are and were a contract, combination and/or conspiracy that

 substantially, unreasonably, and unduly restrained trade in the relevant market, the

 purpose and effect of which was to: (a) allocate all sales of extended-release

 quetiapine fumarate in the United States and its territories to AstraZeneca until

 November 1, 2016; (b) prevent the sale of any generic version of extended-release

 quetiapine fumarate in the United States and its territories until November 1, 2016;

 and (c) fix the price at which the End-Payor Plaintiffs and all members of the

 proposed End-Payor Class would pay for extended-release quetiapine fumarate.

       267. Under the Defendants’ reverse payment agreement, AstraZeneca paid

 Handa/Par and Accord financial inducements through large and unexplained

 payments that vastly exceed the cost of avoided litigation and are not otherwise

 explained by the value of any services provided by Handa/Par and Accord to

 AstraZeneca (other than Handa/Par’s and Accord’s agreement to delay launching its



                                         121
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 125 of 145 PageID #: 618




 generic Seroquel XR). There are no valid, non-pretextual procompetitive business

 justifications for the Handa/Par and Accord Delay Agreement, nor for the payments

 to Handa/Par and Accord under the Agreement.             Even if there were some

 conceivable justification, the Handa/Par and Accord Delay Agreement, and the

 payments flowing to Handa/Par and Accord under the Agreement, were not

 reasonably necessary to achieve it.

       268. In exchange for these payments, Handa/Par and Accord agreed to, and

 did, delay introduction of its generic Seroquel XR in the United States.

       269. The anticompetitive consequences of Defendants’ reverse payment

 agreement are sufficiently great and sufficiently unrelated to the settlement of the

 underlying patent dispute, to amount to an unlawful reverse payment agreement, as

 evidenced by, inter alia, the following:

             a. Delaying the entry of a generic Seroquel XR in order to lengthen

                the period in which AstraZeneca’s brand Seroquel XR could

                monopolize the market and make supracompetitive profits;

             b. AstraZeneca agreement not to launch an AG during the 180-day

                exclusivity period worth hundreds of millions of dollars to

                Handa/Par and Accord;

             c. The agreements created bottlenecks that prevented and delayed

                generic entry by other generic manufacturers; and



                                            122
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 126 of 145 PageID #: 619




             d. There was no countervailing pro-competitive benefits from the

                agreements.

       270. The goal, purpose, and effect of Defendants’ scheme was to prevent

 and delay the sale of extended-release quetiapine fumarate products in the United

 States and its territories at prices significantly below AstraZeneca’s prices for

 Seroquel XR, thereby effectively preventing the average market price of extended-

 release quetiapine fumarate products from declining dramatically.

       271. The goal, purpose and effect of Defendants’ scheme was also to

 maintain and extend AstraZeneca’s monopoly power with respect to extended-

 release quetiapine fumarate products. The illegal scheme allowed AstraZeneca to

 continue charging supracompetitive prices for extended-release quetiapine fumarate

 products, without a substantial loss of sales, reaping substantial unlawful monopoly

 profits. Defendants’ scheme also allowed Handa/Par and Accord to reap the benefits

 of reduced generic competition in the United States and to charge supracompetitive

 prices.

       272. Plaintiffs and members of the Class purchased substantial amounts of

 Seroquel XR and/or AB-rated generic equivalents indirectly from AstraZeneca

 and/or other manufacturers.

       273. As a result of Defendants’ illegal conduct, Plaintiffs and members of

 the Class were compelled to pay, and did pay, more than they would have paid for



                                          123
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 127 of 145 PageID #: 620




 their extended-release quetiapine fumarate requirements absent Defendants’ illegal

 conduct. But for Defendants’ illegal conduct, competitors would have begun selling

 generic Seroquel XR sooner than they did, and prices for extended-release

 quetiapine fumarate products would have been lower, sooner.

       274. By engaging in the foregoing conduct, Defendants intentionally and

 wrongfully engaged in a combination and conspiracy in restraint of trade in violation

 of the following state antitrust laws:

             a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases of

                 Seroquel XR and AB-rated bioequivalents in Arizona by members

                 of the Class.

             b. Cal. Bus. & Prof. Code §§ 16700 and 17200, et seq., with respect to

                 purchases of Seroquel XR and AB-rated bioequivalents in

                 California by members of the Class.

             c. D.C. Code §§ 28-4502, et seq., with respect to purchases of

                 Seroquel XR and AB-rated bioequivalents in the District of

                 Columbia by members of the Class.

             d. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Seroquel

                 XR and AB-rated bioequivalents in Florida by members of the

                 Class.




                                          124
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 128 of 145 PageID #: 621




            e. Hawaii Revised Statutes annotated § 480-1, et seq., with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in Hawaii

               by members of the Class.

            f. Illinois Antitrust Act (740 Illinois Compiled Statutes 10/1, et seq.),

               with respect to purchases of Seroquel XR and AB-rated

               bioequivalents in Illinois by members of the Class.

            g. Iowa Code § 553.4, et seq., with respect to purchases of Seroquel

               XR and AB-rated bioequivalents in Iowa by members of the Class.

            h. Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Kansas by members

               of the Class.

            i. Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases

               of Seroquel XR and AB-rated bioequivalents in Maine by members

               of the Class.

            j. Md. Com’l Law Code Ann. § 11-204(a), et seq., with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in

               Maryland by members of the Class.

            k. Mass. Ann. Laws ch. 93A, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Massachusetts by

               members of the Class.



                                         125
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 129 of 145 PageID #: 622




            l. Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in

               Michigan by members of the Class.

            m. Minn. Stat. §§ 325D.49, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Minnesota by

               members of the Class.

            n. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Mississippi by

               members of the Class.

            o. Mont. Code § 30-14-201, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Montana by members

               of the Class.

            p. Neb. Code Ann. §§ 59-801, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Nebraska by members

               of the Class.

            q. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to

               purchases of Seroquel XR and AB-rated bioequivalents in Nevada

               by members of the Class.




                                        126
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 130 of 145 PageID #: 623




            r. N.H. Revised Statutes § 356:1, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in New Hampshire by

               members of the Class.

            s. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in New Mexico by

               members of the Class.

            t. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in New York by

               members of the Class.

            u. N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in North Carolina by

               members of the Class.

            v. N.D. Cent. Code §§ 51-08.1-02, et seq., with respect to purchases

               of Seroquel XR and AB-rated bioequivalents in North Dakota by

               members of the Class.

            w. Or. Rev. Stat. § 646.725, et seq., with respect to purchases of

               Seroquel XR and AB-rated bioequivalents in Oregon by members

               of the Class.




                                        127
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 131 of 145 PageID #: 624




             x. R.I. Gen. Laws § 6-36-4, et seq., with respect to purchases of

                Seroquel XR and AB-rated bioequivalents in Rhode Island by

                members of the Class.

             y. S.D. Codified Laws Ann. §§ 37-1-3.1, et seq., with respect to

                purchases of Seroquel XR and AB-rated bioequivalents in South

                Dakota by members of the Class.

             z. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of

                Seroquel XR and AB-rated bioequivalents in Tennessee by

                members of the Class.

             aa. Utah Code Annotated § 76-10-3103, et seq., with respect to

                purchases of Seroquel XR and AB-rated bioequivalents in Utah by

                members of the Class.

             bb.W.Va. Code §§ 47-18-3, et seq., with respect to purchases of

                Seroquel XR and AB-rated bioequivalents in West Virginia by

                members of the Class.

             cc. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Seroquel

                XR and AB-rated bioequivalents in Wisconsin by members of the

                Class.

       275. Plaintiffs and members of the Class have been injured in their business

 or property by reason of Defendants’ antitrust violations alleged in this Claim. Their



                                          128
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 132 of 145 PageID #: 625




 injuries consist of: (1) being denied the opportunity to purchase lower-priced

 extended-release quetiapine fumarate generic products sooner, and (2) paying higher

 prices for extended-release quetiapine fumarate products than they would have paid

 in the absence of Defendants’ conduct. These injuries are of the type the antitrust

 laws were designed to prevent, and flow from that which makes Defendants’ conduct

 unlawful.

        276. Plaintiffs and the Class seek damages and multiple damages as

 permitted by law for their injuries by Defendants’ violation of the aforementioned

 statutes.

                            FOURTH CLAIM FOR RELIEF
                           Unfair or Deceptive Trade Practices
                            (Asserted Against All Defendants)

        277. Plaintiffs incorporate by reference all the allegations above as though

 fully set forth herein.

        278. Defendants       engaged      in     unfair     competition,     and/or

 unfair/unconscionable, and/or deceptive acts or practices in violation of the state

 consumer protection statutes listed below. As a direct and proximate result of

 Defendants’ anticompetitive, deceptive, unfair and/or unconscionable acts or

 practices, Plaintiffs and Class members were deprived of the opportunity to purchase

 a less expensive AB-rated bioequivalents and forced to pay higher prices.




                                         129
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 133 of 145 PageID #: 626




            a. Defendants      have   engaged     in   unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Ark. Code §§ 4-88-101, et seq. Defendants have engaged in unfair

               competition, and/or unfair/unconscionable and/or deceptive acts or

               practices in violation of Cal. Bus. & Prof. Code § 17200, et seq.

            b. Defendants      have   engaged     in   unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Fla. Stat. § 501.201, et seq.

            c. Defendants      have   engaged     in   unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of 815 Ill. Comp. Stat. Ann.§§ 505.1, et seq.

            d. Defendants      have   engaged     in   unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Mass. Gen. L. Ch. 93A, et seq., in that the actions and transactions

               alleged herein occurred primarily and substantially within

               Massachusetts, with thousands of end-payors paying substantially

               higher prices for Seroquel XR and AB-rated bioequivalents.

               Plaintiffs and members of the proposed class made purchased, paid

               and/or provided reimbursement for purchases in Massachusetts for

               personal use.



                                         130
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 134 of 145 PageID #: 627




            e. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Mich. Stat. §§ 445.901, et seq.

            f. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Minn. Stat. §§ 325 F. 68, et seq., and Minn. Stat. §§ 8.31, et seq.

            g. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Mo. Stat. §§ 407.010, et seq.

            h. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Neb. Rev. Stat. §§ 59-1601, et seq.

            i. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of Nev. Rev. Stat. §§ 598.0903, et seq.

            j. Defendants    have    engaged      in    unfair   competition,   and/or

               unfair/unconscionable and/or deceptive acts or practices in violation

               of N.H. Rev. Stat. § 358-A:1, et seq.




                                        131
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 135 of 145 PageID #: 628




            k. Defendants     have    engaged        in   unfair   competition,   and/or

                unfair/unconscionable and/or deceptive acts or practices in violation

                of N.M. Stat. § 57-12-1, et seq.

            l. Defendants     have    engaged        in   unfair   competition,   and/or

                unfair/unconscionable and/or deceptive acts or practices in violation

                of N.Y. Gen. Bus. Law § 349, et seq. To the extent New York law

                so requires, Plaintiffs hereby forgo any minimum or punitive

                damages in order to preserve the right of New York Class members

                to recover actual damages by way of a class action.

            m. Defendants     have    engaged        in   unfair   competition,   and/or

                unfair/unconscionable and/or deceptive acts or practices in violation

                of N.C. Gen. Stat. § 75-1, et seq.

            n. Defendants     have    engaged        in   unfair   competition,   and/or

                unfair/unconscionable and/or deceptive acts or practices in violation

                of S.D. Codified Laws § 37-24-6.

       279. Plaintiffs and members of the Class have been injured in their business

 and property by reason of Defendants’ anticompetitive, unfair/unconscionable

 and/or deceptive acts or practices alleged in this Count. Their injury consists of

 paying higher prices for Seroquel XR and/or AB-rated generic bioequivalents than

 they would have paid in the absence of these violations. This injury is of the type



                                         132
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 136 of 145 PageID #: 629




 the state consumer protection statutes were designed to prevent and directly results

 from Defendants’ unlawful conduct.

 Compliance With Written Demand Requirements of West Virginia, Maine, and
 Massachusetts

       280. On September 19, 2019, class counsel sent demand letters to

 Defendants AstraZeneca Pharmaceuticals, LP and AstraZeneca, LP, c/o Executive

 Director and Chief Executive Officer, Pascal Soriot; AstraZeneca UK Limited;

 Handa Pharmaceuticals, LLC, c/o President and Chief Executive Officer, Fangyu

 “Bill” Liu; and Par Pharmaceutical, Inc., c/o, President and Chief Executive Officer

 Paul V. Campanelli. These demand letters satisfy the requirements of West Virginia

 Code § 46A-6-106(c). The demand letters, which were sent via certified mail, return

 receipt requested, identified the claimants as “Plaintiff and all end payor purchasers

 of Seroquel XR and its AB-rated generic equivalents” in individual and

 representative capacities; described the unfair or deceptive acts or practices

 committed by the AstraZeneca and Handa/Par Defendants entry into an unlawful

 and anticompetitive settlement between AstraZeneca and Handa/Par and

 AstraZeneca; described the injury suffered (increased prices for Seroquel XR

 because of the delayed entry of a generic to the market); set forth a demand for relief

 (treble damages, attorneys’ fees, litigation costs, and other available sanctions); and

 requested an offer to cure within the statutorily prescribed time. The AstraZeneca,

 and Handa/Par Defendants did not respond with an offer of settlement.

                                          133
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 137 of 145 PageID #: 630




       281. On September 19, 2019, class counsel also sent demand letters to

 Defendants AstraZeneca Pharmaceuticals, LP and AstraZeneca, LP, c/o Executive

 Director and Chief Executive Officer, Pascal Soriot; AstraZeneca UK Limited;

 Handa Pharmaceuticals, LLC, c/o President and Chief Executive Officer, Fangyu

 “Bill” Liu; and Par Pharmaceutical, Inc., c/o, President and Chief Executive Officer

 Paul V. Campanelli. These demand letters satisfy the requirements of 10 Me. Rev.

 Stat. tit. 5 § 213-1-A. The demand letters, which were sent via certified mail, return

 receipt requested, identified the claimants as “Plaintiff and all end payor purchasers

 of Seroquel XR and its AB-rated generic equivalents” in individual and

 representative capacities; described the unfair or deceptive acts or practices

 committed by the AstraZeneca and Handa/Par Defendants entry into an unlawful

 and anticompetitive settlement between AstraZeneca and Handa/Par and

 AstraZeneca; described the injury suffered (increased prices for Seroquel XR

 because of the delayed entry of a generic to the market); set forth a demand for relief

 (actual damages, attorneys’ fees, litigation costs, and other available sanctions); and

 requested an offer to cure. The AstraZeneca, and Handa/Par Defendants did not

 respond with an offer of settlement.

       282. The demand letter requirement of Section 9 of Massachusetts General

 Laws Annotated Chapter 93A do not apply to Defendants because Defendants have

 not identified a place of business or assets within Massachusetts. In an abundance



                                          134
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 138 of 145 PageID #: 631




 of caution, however, Plaintiffs, on behalf of themselves and all others similarly

 situated, served each Defendant (as identified above) with a written demand for

 relief, on September 19, 2019. The demand letters, which were sent via certified

 mail, identified the claimants as “Plaintiff and all end payor purchasers of Seroquel

 XR and its AB-rated generic equivalents” in individual and representative capacities;

 described the unfair or deceptive acts or practices committed by the Defendants

 (including the entry into an unlawful and anticompetitive settlement between

 AstraZeneca and Handa/Par); described the injury suffered (increased prices for

 Seroquel XR because of the delayed entry of a generic to the market); set forth a

 demand for relief (treble damages, attorneys’ fees, litigation costs, and other

 available sanctions); and requested an offer to cure within the statutorily prescribed

 time. The Defendants did not respond with an offer of settlement.

                         FIFTH CLAIM FOR RELIEF
                      Unjust Enrichment Under State Law
          (Fifty States & the District of Columbia, Except Alaska, Colorado,
        Connecticut, Delaware, Idaho, Indiana, Louisiana, Michigan, Montana,
                     New Jersey, Ohio, Oklahoma, Oregon, Puerto Rico,
             South Carolina, Texas,Virginia, Washington, and Wyoming)
                       (Asserted Against All Defendants)

       283. Plaintiffs incorporate by reference all the allegations above as though

 fully set forth herein.

       284. To the extent required, this claim is pleaded in the alternative to the

 other claims in this Second Consolidated Amended Complaint.



                                          135
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 139 of 145 PageID #: 632




       285. As a result of their unlawful conduct described above, Defendants have

 and will continue to be unjustly enriched. Defendants have been unjustly enriched

 by the receipt of, at a minimum, unlawfully inflated prices and unlawful profits on

 Seroquel XR and/or its AB-rated generic equivalents.

       286. Defendants’ financial benefits are traceable to Plaintiffs’ and Class

 members’ overpayments for Seroquel XR and/or its AB-rated generic equivalents.

       287. Plaintiffs and Class members have conferred and continue to confer an

 economic benefit upon Defendants in the nature of profits resulting from the

 unlawful overcharges described herein, to the economic detriment of Plaintiffs and

 Class members.

       288. Defendants have benefited from their unlawful acts and it would be

 inequitable for Defendants to be permitted to retain any of the ill-gotten gains

 resulting from the overpayments made by Plaintiffs and the members of the Class

 for Seroquel XR and/or its AB-rated generic equivalents manufactured by

 Defendants during the Class Period.

       289. It would be futile for Plaintiffs and Class members to seek to exhaust

 any remedy against the immediate intermediary in the chain of distribution from

 which they indirectly purchased Seroquel XR and/or its AB-rated generic

 equivalents, as those intermediaries are not liable and would not compensate

 Plaintiffs and Class members for Defendants’ unlawful conduct.



                                        136
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 140 of 145 PageID #: 633




       290. The economic benefit Defendants derived from overcharging Plaintiffs

 and Class members for Seroquel XR and/or its AB-rated generic equivalents is a

 direct and proximate result of Defendants’ unlawful and anticompetitive practices.

       291. The financial benefits Defendants derived are ill-gotten gains that

 rightfully belong to Plaintiffs and Class members, who paid and continue to pay

 artificially inflated prices that inured to Defendants’ benefit.

       292. It would be inequitable under unjust enrichment principles under the

 laws of each state in the United States as well as the District of Columbia, except for

 Alaska, Colorado, Connecticut, Delaware, Idaho, Indiana, Louisiana, Michigan,

 Montana, New Jersey, Ohio, Oklahoma, Oregon, Puerto Rico, South Carolina,

 Texas, Virginia, Washington, and Wyoming, for Defendants to retain any of the

 overcharges Plaintiffs and Class members paid for Seroquel XR and/or its AB-rated

 generic equivalents that were derived from Defendants’ unfair, anticompetitive and

 unlawful methods, acts and trade practices.

       293. Defendants are aware of and appreciate the benefits that Plaintiffs and

 the Class members have bestowed upon them.

       294. Defendants should be ordered to disgorge all unlawful or inequitable

 proceeds they received in a common fund for the benefit of Plaintiffs and Class

 members, who collectively have no adequate remedy at law.




                                           137
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 141 of 145 PageID #: 634




       295. Plaintiffs and Class members are entitled to the amount of Defendants’

 ill-gotten gains resulting from their unlawful, unjust, and inequitable conduct, and

 to the establishment of a constructive trust consisting of such amount, from which

 Plaintiffs and Class members may make claims on a pro rata basis.

                          XIV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the proposed

 Class, pray for judgment against Defendants and that this Court:

       1.    Determine that this action may be maintained as a class action pursuant

             to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, and

             direct that reasonable notice of this action, as provided by Rule

             23(c)(2), be given to the Class, and appoint Plaintiffs as the named

             representatives of the Class;

       2.    Award Plaintiffs and the Class damages (i.e., three times overcharges)

             in an amount to be determined at trial, plus interest in accordance with

             law;

       3.    Grant Plaintiffs and the Class equitable relief in the nature of

             disgorgement, restitution, and the creation of a constructive trust to

             remedy Defendants’ unjust enrichment;

       4.    Award Plaintiffs and the Class their costs of suit, including reasonable

             attorneys’ fees as provided by law; and



                                         138
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 142 of 145 PageID #: 635




        5.    Award such other and further relief as the Court deems just and proper.

                              XV.   JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs, on

 behalf of themselves and the proposed Class, demand a trial by jury of all issues so

 triable.

  Dated: December 4, 2020                 /s/ Michael J. Barry
                                          Michael J. Barry (DE Bar #4368)
                                          Grant & Eisenhofer, P.A.
                                          123 Justison Street, Suite 601
                                          Wilmington, DE 19801
                                          Phone: (302) 622-7000

                                          Local Counsel for the Proposed End-Payor
                                          Class

                                          Sharon K. Robertson
                                          Donna M. Evans
                                          Cohen Milstein Sellers & Toll PLLC
                                          88 Pine Street, 14th Floor
                                          New York, NY 10005
                                          Telephone: (212) 838-7797
                                          Facsimile: (212) 838-7745
                                          srobertson@cohenmilstein.com
                                          devans@cohenmilstein.com

                                          Counsel for the Mayor and City Council of
                                          Baltimore and Interim Co-Lead Counsel for
                                          the Proposed End-Payor Class

                                          Robert G. Eisler (RE 1398)
                                          Deborah A. Elman (DE2310)
                                          Chad B. Holtzman (Pro Hac Vice
                                          forthcoming)
                                          Grant & Eisenhofer, P.A.
                                          485 Lexington Avenue, 29th Floor


                                         139
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 143 of 145 PageID #: 636




                                       New York, NY 10017
                                       Telephone: (646) 722-8500
                                       Facsimile: (646) 722-8501
                                       reisler@gelaw.com
                                       delman@gelaw.com
                                       choltzman@gelaw.com

                                       Counsel for Plaintiff Law Enforcement Health
                                       Benefit and Interim Co-Lead Counsel for the
                                       Proposed End-Payor Class

                                       Jayne A, Goldstein
                                       Natalie Finkelman Bennett
                                       Shepherd, Finkelman, Miller & Shah, LLP
                                       35 East State St.
                                       Media, PA 19063
                                       Telephone: (610) 891-9880
                                       Facsimile: (866) 300-7367
                                       jgoldstein@sfmslaw.com
                                       nfinkelman@sfmslaw.com

                                       Counsel for Plaintiff Fraternal Order of
                                       Police, Miami Lodge 20, Insurance Trust
                                       Fund and Interim Co-Lead Counsel for the
                                       Proposed End-Payor Class

                                       Archana Tamoshunas
                                       Taus, Cebulash & Landau, LLP
                                       80 Maiden Lane, Suite 1204
                                       New York, NY 10038
                                       Telephone: (212) 931-0704
                                       Telephone: (646) 873-7651 (direct)
                                       atamoshunas@tcllaw.com

                                       Additional Counsel for the Mayor and City
                                       Council of Baltimore

                                       Jane Lewis
                                       City of Baltimore Department of Law
                                       City Hall, Room 109

                                      140
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 144 of 145 PageID #: 637




                                       100 N. Holiday Street
                                       Baltimore, MD 21202
                                       Telephone: (443) 388-2190

                                       Additional Counsel for Plaintiff the Mayor
                                       and City Council of Baltimore

                                       Frank R. Schirripa, Esq.
                                       David R. Cheverie, Esq.
                                       Daniel B. Rehns, Esq.
                                       Hach Rose Schirripa & Cheverie LLP
                                       112 Madison Avenue, 10th Floor
                                       New York, NY 10016
                                       Telephone: (212) 213-8311
                                       Facsimile: (212) 779-0028
                                       fschirripa@hrsclaw.com
                                       dcheverie@hrsclaw.com
                                       drehns@hrsclaw.com

                                       Counsel for Plaintiff the Welfare Plan of the
                                       International Union of Operating Engineers
                                       Locals 137, 137A, 137B, 137C, and 137R

                                       Heidi M. Silton
                                       Karen Hanson Riebel
                                       Jessica N. Servais
                                       Lockridge Grindal Nauen P.L.L.P.
                                       100 Washington Ave. S., Suite 2200
                                       Minneapolis, MN 55401
                                       Telephone: (612) 339-6900
                                       Facsimile: (612) 339-0981
                                       hmsilton@locklaw.com
                                       khriebel@locklaw.com
                                       jnservais@locklaw.com

                                       Kenneth A. Wexler
                                       Justin N. Boley
                                       Wexler Wallace LLP
                                       55 W. Monroe, Suite 3300
                                       Chicago, Illinois 60603

                                      141
Case 1:20-cv-01076-CFC Document 136 Filed 12/17/20 Page 145 of 145 PageID #: 638




                                       Telephone: (312) 346-2222
                                       Facsimile: (312) 346-0022
                                       kaw@wexlerwallace.com
                                       jnb@wexlerwallace.com

                                       Counsel for Pipe Trades Services MN Welfare
                                       Fund

                                       Elizabeth Metcalf
                                       Peter Safirstein
                                       Safirstein Metcalf LLP
                                       1345 Avenue of the Americas
                                       2nd Floor
                                       New York, New York 10105
                                       Telephone: (212) 201-2845
                                       EMetcalf@SafirsteinMetcalf.com
                                       PSafirstein@SafirsteinMetcalf.com

                                       Counsel for Plaintiff Sergeants Benevolent
                                       Association Health & Welfare Fund

                                       Lee Albert
                                       Brian Brooks
                                       230 Park Avenue, Suite 530 New York, NY
                                       10169 Telephone: (212) 682-5340
                                       Facsimile: (212) 884-0988
                                       lalbert@glancylaw.com
                                       bbrooks@glancylaw.com

                                       Counsel for The Uniformed Firefighters’
                                       Association of Greater New York Security
                                       Benefit Fund and the Retired Firefighters’
                                       Security Benefit Fund of the Uniformed
                                       Firefighters for the Uniform Firefighters’
                                       Association




                                      142
